Exhibit 10.3

EXECUTION COPY

UPS SAVINGS PLAN

AMENDMENT AND RESTATEMENT

EFFECTIVE AS OF DECEMBER 31, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   DEFINITIONS    1

Section 1.1

  

Account

   1

Section 1.2

  

Accounting Period

   1

Section 1.3

  

Actual Contribution Percentage (“ACP”)

   1

Section 1.4

  

ACP Test

   1

Section 1.5

  

Actual Deferral Percentage (“ADP”)

   1

Section 1.6

  

ADP Test

   2

Section 1.7

  

Affiliate

   2

Section 1.8

  

After-Tax Contribution

   2

Section 1.9

  

After-Tax Contribution Account

   2

Section 1.10

  

Beneficiary

   2

Section 1.11

  

Board

   2

Section 1.12

  

Break in Service

   2

Section 1.13

  

Catch-Up Contributions

   2

Section 1.14

  

Code

   2

Section 1.15

  

Collectively Bargained Plan

   2

Section 1.16

  

Committee

   3

Section 1.17

  

Compensation

   3

Section 1.18

  

Disability

   3

Section 1.19

  

Eligible Compensation

   3

Section 1.20

  

Eligible Employee

   4

Section 1.21

  

Employee

   5

Section 1.22

  

Employer

   5

Section 1.23

  

Employer Company

   5

Section 1.24

  

Eligibility Computation Period

   5

Section 1.25

  

Employment Commencement Date

   5

Section 1.26

  

Entry Date

   5

Section 1.27

  

ERISA

   5

Section 1.28

  

Excess Aggregate Contributions

   5

Section 1.29

  

Excess Contributions

   5

Section 1.30

  

Fair Market Value

   6

Section 1.31

  

Highly Compensated Employee

   6

Section 1.32

  

Hour of Service

   7

Section 1.33

  

Investment Options

   8

Section 1.34

  

Investment Manager

   8

Section 1.35

  

Merged Account

   8

Section 1.36

  

Nonhighly Compensated Employee

   8

Section 1.37

  

Participant

   8

Section 1.38

  

Period of Separation

   8

Section 1.39

  

Period of Service

   8

Section 1.40

  

Plan

   8

Section 1.41

  

Plan Year

   8

 

i



--------------------------------------------------------------------------------

Section 1.42

  

Pre-Tax Contribution

   8

Section 1.43

  

Pre-Tax Contribution Account

   9

Section 1.44

  

Puerto Rico Eligible Compensation

   9

Section 1.45

  

QSOP

   9

Section 1.46

  

Reemployment Commencement Date

   9

Section 1.47

  

Regular Eligible Compensation

   9

Section 1.48

  

Rollover Contribution

   9

Section 1.49

  

Rollover Contribution Account

   9

Section 1.50

  

Roth Contribution

   9

Section 1.51

  

Roth Contribution Account

   9

Section 1.52

  

SavingsPLUS Contribution

   9

Section 1.53

  

SavingsPLUS Account

   9

Section 1.54

  

Self-Managed Account

   10

Section 1.55

  

Severance from Employment

   10

Section 1.56

  

Top-Heavy Account

   11

Section 1.57

  

Top-Heavy Contributions

   11

Section 1.58

  

Trust Fund

   11

Section 1.59

  

Trustee or Trustees

   11

Section 1.60

  

UPS Stock

   11

Section 1.61

  

UPS Stock Fund

   11

Section 1.62

  

VRU

   11

ARTICLE II.

   PARTICIPATION    11

Section 2.1

  

General

   11

Section 2.2

  

Application to Participate

   11

Section 2.3

  

Transfers

   11

Section 2.4

  

Correction

   12

Section 2.5

  

Reemployment

   12

Section 2.6

  

Not a Contract of Employment

   12

ARTICLE III.

   EMPLOYEE CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS    12

Section 3.1

  

Pre-Tax Contributions

   12

Section 3.2

  

After-Tax Contributions

   16

Section 3.3

  

Roth Contributions

   16

Section 3.4

  

Changes

   17

Section 3.5

  

Suspension of Contributions

   17

Section 3.6

  

Payment of Contributions to Trustee

   18

Section 3.7

  

Rollovers from Qualified Plans or Conduit IRAs

   18

ARTICLE IV.

   EMPLOYER CONTRIBUTIONS    19

Section 4.1

  

SavingsPLUS Contribution

   19

Section 4.2

  

Top Heavy Contribution

   20

Section 4.3

  

Form and Time of SavingsPLUS Contribution

   21

Section 4.4

  

Responsibility to Make Employer Contributions

   21

ARTICLE V.

   LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS    21

 

ii



--------------------------------------------------------------------------------

Section 5.1

  

Order

   21

Section 5.2

  

Code § 415 Limitations

   21

Section 5.3

  

Code § 402(g) Limitations

   24

Section 5.4

  

Code § 401(k) Limitations for Highly Compensated Employees

   25

Section 5.5

  

Code § 401(m) Limitations For Highly Compensated Employees

   26

Section 5.6

  

Roth Contributions

   28

ARTICLE VI.

  

VALUATION AND ACCOUNT DEBITS AND CREDITS

   28

Section 6.1

  

Accounts

   28

Section 6.2

  

Corrections

   29

ARTICLE VII.

  

INVESTMENTS

   29

Section 7.1

  

Investment of Trust Funds

   29

Section 7.2

  

Investment of Accounts

   31

Section 7.3

  

Investment Allocation of Future Contributions

   33

Section 7.4

  

Transfer of Account Balances Between Investment Options

   33

Section 7.5

  

Ownership Status of Funds

   33

Section 7.6

  

Statements

   33

Section 7.7

  

Transition Period to Implement Plan Changes

   33

Section 7.8

  

Alternate Payees and Beneficiaries

   34

Section 7.9

  

Investment in UPS Stock

   34

Section 7.10

  

Voting and Tender Rights of UPS Shares

   34

ARTICLE VIII.

  

VESTING

   35

ARTICLE IX.

  

DISTRIBUTIONS, WITHDRAWALS AND TRANSFERS

   35

Section 9.1

  

General

   35

Section 9.2

  

Severance from Employment

   35

Section 9.3

  

Deferral of Payment until 70 1/2

   36

Section 9.4

  

Required Beginning Date

   36

Section 9.5

  

Distribution Form

   36

Section 9.6

  

Death

   37

Section 9.7

  

Distribution Pursuant to a Qualified Domestic Relations Order

   39

Section 9.8

  

In-Service Withdrawals

   39

Section 9.9

  

Disability

   42

Section 9.10

  

Other In-Service Withdrawals

   42

Section 9.11

  

Redeposits Prohibited

   42

Section 9.12

  

Medium of Distribution

   42

Section 9.13

  

Eligible Rollover Distribution

   42

Section 9.14

  

30-Day Waiver

   44

Section 9.15

  

Withholding Obligations

   45

Section 9.16

  

Account Balance

   45

Section 9.17

  

Reemployment

   45

Section 9.18

  

Claims Procedure

   45

Section 9.19

  

Forfeiture in Case of Unlocatable Participant

   46

Section 9.20

  

Distribution/Transfer Processing Rules

   47

 

iii



--------------------------------------------------------------------------------

ARTICLE X.

  

LOANS

   47

Section 10.1

  

Hardship Loans

   47

Section 10.2

  

Rollover of Loan Balances

   53

Section 10.3

  

Loans from Merged Plans

   53

ARTICLE XI.

  

TRUST FUND

   53

Section 11.1

  

Trustee Responsibilities

   53

ARTICLE XII.

  

EXPENSES

   53

ARTICLE XIII.

  

ADMINISTRATIVE COMMITTEE

   54

Section 13.1

  

Committee

   54

Section 13.2

  

Vacancies on Committee

   54

Section 13.3

  

Authority of Committee

   54

Section 13.4

  

Action by Committee

   54

Section 13.5

  

Liability of the Committee

   54

Section 13.6

  

Authority to Appoint Officers and Advisors

   55

Section 13.7

  

Committee Meeting

   55

Section 13.8

  

Compensation and Expenses of Committee

   55

Section 13.9

  

Records

   55

Section 13.10

  

Fiduciary Responsibility Insurance, Bonding

   55

Section 13.11

  

Delegation of Specific Responsibilities

   55

Section 13.12

  

Allocation of Responsibility Among Fiduciaries for Plan and Trust Administration

   56

Section 13.13

  

Indemnification

   56

ARTICLE XIV.

  

AMENDMENT, TERMINATION AND MERGER

   56

Section 14.1

  

Amendment

   56

Section 14.2

  

Termination

   56

Section 14.3

  

Merger, Consolidation or Transfer of Plan Assets

   57

ARTICLE XV.

  

MISCELLANEOUS

   57

Section 15.1

  

Headings

   57

Section 15.2

  

Construction

   57

Section 15.3

  

Counterparts

   58

Section 15.4

  

Prohibition Against Attachment

   58

Section 15.5

  

Benefits Supported Only by the Trust Funds

   59

Section 15.6

  

Satisfaction of Claims

   59

Section 15.7

  

Nonreversion

   59

Section 15.8

  

Top-Heavy Plan

   59

Section 15.9

  

USERRA

   62

Section 15.10

  

Family and Medical Leave Act

   62

Section 15.11

  

No Estoppel of Plan

   62

APPENDIX 1.17

   A-1

APPENDIX 1.23

   A-2

 

iv



--------------------------------------------------------------------------------

APPENDIX 2.3

   A-4

APPENDIX 4.1(A)(1)(A)

   A-5

APPENDIX 4.1(A)(1)(B)

   A-6

APPENDIX 4.1(A)(1)(C)

   A-7

APPENDIX 4.1(A)(1)(D)

   A-8

APPENDIX 4.1(A)(1)(E)

   A-9

APPENDIX 5.2

   A-10

APPENDIX 9.4

   A-14

APPENDIX 14.3

   A-19

APPENDIX 15.9

   A-23

 

v



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

EFFECTIVE AS OF DECEMBER 31, 2008

PURPOSE

This UPS Savings Plan (“Plan”) was originally established effective as of
July 1, 1988 to permit individuals not covered by a collective bargaining
agreement who are employed by United Parcel Service of America, Inc. or another
Employer Company to put money aside for retirement, on a pre-tax or after-tax
basis, to supplement that which they will receive from Social Security and other
pension or retirement plans in which they participate.

This amendment and restatement of the Plan (“Amendment and Restatement”) is
generally effective as of December 31, 2008 except where otherwise provided.
This Amendment and Restatement has been undertaken to merge the UPS Qualified
Stock Ownership Plan with and into this Plan, amend the Plan to provide for
employer matching contributions, amend for final Code § 415 regulations and
other general plan revisions.

ARTICLE I. DEFINITIONS

The following words and phrases have the following meanings:

Section 1.1 Account - means the aggregate of a Participant’s Pre-Tax
Contribution Account; After-Tax Contribution Account; Rollover Contribution
Account; SavingsPLUS Account (first effective November 23, 1998); Roth
Contribution Account (first effective July 30, 2007, Top Heavy Account; and,
Merged Account (first effective July 1, 2001); established, respectively, under
Articles III, IV and Appendix 14.3.

Section 1.2 Accounting Period - means the period beginning on the first day of
each calendar quarter and ending on the last day of such quarter.

Section 1.3 Actual Contribution Percentage (“ACP”) - means for each Participant
who is eligible to make Pre-Tax Contributions at any time during the Plan Year,
the ratio (expressed as a percentage) of (a) the sum of the After-Tax
Contributions and the SavingsPLUS Contributions, if any, credited to his or her
Account for such Plan Year to (b) his or her Compensation for the Plan Year.

Section 1.4 ACP Test - means the Code § 401(m) nondiscrimination test as
described in Section 5.5.

Section 1.5 Actual Deferral Percentage (“ADP”) - means for each Participant who
is eligible to make Pre-Tax Contributions at any time during the Plan Year, the
ratio (expressed as a percentage) of (a) the Pre-Tax Contributions with the
meaning of Section 5.4(b) credited to his or her Account for such Plan Year to
(b) his or her Compensation for the Plan Year.



--------------------------------------------------------------------------------

Section 1.6 ADP Test - means the Code § 401(k) nondiscrimination test described
in Section 5.4.

Section 1.7 Affiliate - means the Employer and any trade or business, whether or
not incorporated, that is considered to be a single employer with the Employer
under Code § 414(b), (c), (m) or (o). However, in applying Code § 414 solely for
purposes of Section 5.2, the phrase “more than 50%” is substituted for the
phrase “at least 80%” each place it appears in Code § 1563(a)(1).

Section 1.8 After-Tax Contribution - means a contribution to the Plan at the
election of a Participant in accordance with Section 3.2 through payroll
deduction that is includible in his or her gross income for federal income tax
purposes.

Section 1.9 After-Tax Contribution Account - means the subaccount maintained as
a part of a Participant’s Account to show his or her interest attributable to
the Participant’s After-Tax Contributions and amounts attributable to after-tax
contributions under another qualified plan transferred pursuant to a merger or
other event described in Section 14.3 to the extent described in Appendix 14.3.

Section 1.10 Beneficiary - means the person or persons so designated in
accordance with Section 9.6 by a Participant or by operation of this Plan to
receive any Plan benefits payable on account of the death of such Participant.

Section 1.11 Board - means the Board of Directors and/or the Executive Committee
of United Parcel Service of America, Inc.

Section 1.12 Break in Service - means:

(a) Effective as of May 1, 2000, an Eligibility Computation Period during which
an individual does not complete more than 500 Hours of Service.

(b) Effective before May 1, 2000, a Period of Separation of at least 12
consecutive months; provided, for each individual whose Employment Commencement
Date or Reemployment Commencement Date is on or after May 1, 2000 and before
July 1, 2001, Break in Service means the period of time described in this
Section 1.12(a) or (b), whichever is most favorable to the individual.

Section 1.13 Catch-Up Contributions - means an additional contribution to the
Plan in accordance with Code § 414(v) and Section 3.1(c) or, for Puerto Rico
Employees, Section 3.1(d). Effective July 30, 2007, “Catch-Up Contributions” may
include Roth Contributions.

Section 1.14 Code - means the Internal Revenue Code of 1986, as amended, or any
successor statute.

Section 1.15 Collectively Bargained Plan - means any plan (other than a
multiemployer plan) that incorporates a cash or deferred arrangement as
described in Code § 401(k) and is sponsored by the Employer pursuant to a
collective bargaining agreement

 

2



--------------------------------------------------------------------------------

in effect between the Employer and any union, local or lodge of any union or any
bargaining agent for any union which such union, local, lodge or bargaining
agent and the Employer have provided that some or all of the employees in the
bargaining unit shall be covered by such plan.

Section 1.16 Committee - means the administrative committee described in
ARTICLE XIII.

Section 1.17 Compensation - is defined in Appendix 1.17.

Section 1.18 Disability - means a medically determinable physical or mental
impairment as a result of which the Participant is disabled and qualified for
disability benefits under (a) the United States Social Security Act, (b) a long
term disability plan to which an Employer Company contributes for the
Participant or (c) workers compensation laws.

Section 1.19 Eligible Compensation - means for each Participant who is an
Eligible Employee all compensation or wages payable to him or her for the Plan
Year by reason of his or her employment by an Employer Company before any
payroll deductions, but excluding:

(a) bonuses (other than any half-month bonus);

(b) amounts allocated or benefits paid under any employee benefit plan or
program, whether or not the plan or program is subject to ERISA or the benefit
paid thereunder is taxable (other than paid time off or discretionary days,
Pre-Tax Contributions and salary reduction contributions made on behalf of an
Employee to the UPS Flexible Benefits Plan or other plan described in Code § 125
and, amounts allocated under the UPS Deferred Compensation Plan, as amended from
time to time, and/or the UPS Deferred Compensation Plan 2000);

(c) amounts payable under any incentive compensation plan or program (other than
commissions and sales incentives);

(d) MIP awards (other than the portion payable solely in the form of cash);

(e) stock options;

(f) foreign service differentials;

(g) severance pay;

(h) expense reimbursements;

(i) grievance awards (other than back pay);

 

3



--------------------------------------------------------------------------------

(j) fringe benefits;

(k) all compensation classified as “miscellaneous”; and

(l) tool allowance.

The annual Eligible Compensation of each Participant taken into account under
the Plan shall not exceed $200,000 for Plan Years beginning on or after
January 1, 2002, as adjusted for cost-of-living increases in accordance with
Code § 401(a)(17)(B). For Plan Years beginning before January 1, 2002, the
annual Eligible Compensation of each Participant taken into account under the
Plan shall not exceed $150,000 for Plan Years, as adjusted for cost-of-living
increases in accordance with Code § 401(a)(17). The cost-of-living adjustment in
effect for a calendar year applies to any Plan Year beginning in such calendar
year. If a Plan Year consists of fewer than 12 months, the annual compensation
limit will be multiplied by a fraction, the numerator of which is the number of
months in the short Plan Year, and the denominator of which is 12. The annual
compensation limit does not apply for purposes of Section 5.2.

Section 1.20 Eligible Employee - means any Employee other than an Employee:

(a) whose terms and conditions of employment are governed by a collective
bargaining agreement to which an Employer Company is a party, unless the
collective bargaining agreement expressly provides for coverage under this Plan;

(b) who is a nonresident alien receiving no earned income from an Employer
Company from sources within the United States (as described more fully in Code
§ 410(b)(3)(C)); or

(c) who is eligible to participate in a Collectively Bargained Plan or any other
Code § 401(k) cash or deferred arrangement maintained by an Employer Company
(other than the Plan).

Members of the Board as such shall not be considered as Eligible Employees
unless they also qualify as such pursuant to the preceding sentence. Under no
circumstances will an individual who performs services for an Employer Company,
but who is not classified on the payroll as an employee of an Employer Company,
for example, an individual performing services for an Employer Company under a
leasing arrangement, be treated as an Eligible Employee even if such individual
is treated as an “employee” of an Employer Company as a result of common law
principals or the leased employee rules under Code § 414(n). Further, if an
individual performing services for an Employer Company is retroactively
reclassified as an employee of an Employer Company for any reason (whether
pursuant to court order, settlement negotiation, arbitration, mediation,
government agency (e.g. IRS) reclassification or otherwise), such reclassified
individual shall not be treated as an Eligible Employee for any period prior to
the actual date (and not the effective date) of such reclassification unless an
Employer Company determines that retroactive reclassification is necessary to
correct a payroll classification error.

 

4



--------------------------------------------------------------------------------

Section 1.21 Employee - means a person who is classified on the payroll of an
Employer Company as an employee of that Employer Company.

Section 1.22 Employer - means United Parcel Service of America, Inc.

Section 1.23 Employer Company - means the Employer, each corporation listed in
Appendix 1.23 and any of the following corporations that adopts the Plan with
the approval of the Board of Directors:

(a) any domestic corporation at least 90% of whose voting stock is owned
(directly or indirectly) by United Parcel Service, Inc.; and

(b) any domestic corporation at least 90% of whose voting stock is owned by any
corporation described in (a) above.

Section 1.24 Eligibility Computation Period - means the 12 consecutive month
period beginning on an individual’s Employment Commencement Date or Reemployment
Commencement Date (or any anniversary of either such date) and ending on the
date immediately preceding the anniversary of such date (or next succeeding
anniversary of such date).

Section 1.25 Employment Commencement Date - means the date on which an
individual first performs an hour of service, within the meaning of Labor
Regulation Section 2530.200b-2, with an Employer Company.

Section 1.26 Entry Date - means the first Saturday of each calendar month.

Section 1.27 ERISA - means the Employee Retirement Income Security Act of 1974,
as amended, or any successor statute.

Section 1.28 Excess Aggregate Contributions - means for any Plan Year the excess
of:

(a) the After-Tax Contributions and SavingsPLUS Contributions made by or on
behalf of Highly Compensated Employees for a Plan Year over

(b) the maximum permissible amount of such contributions for such Plan Year
under Code § 401(m) as described in Section 5.5.

Section 1.29 Excess Contributions - means for any Plan Year the excess of:

(a) the Pre-Tax Contributions made by or on behalf of Highly Compensated
Employees for a Plan Year and which were taken into account in computing his or
her Actual Deferral Percentage for such Plan Year over

 

5



--------------------------------------------------------------------------------

(b) the maximum permissible amount of such contributions permitted for such Plan
Year under Code § 401(k) as described in Section 5.4.

Section 1.30 Fair Market Value - means:

(a) for any asset other than UPS Stock, the fair market value of that asset as
determined by the Trustee holding the asset,

(b) For UPS Stock,

(1) The fair market value of a share of the Class B common stock of United
Parcel Service, Inc. (“Class B Stock”), as determined in accordance with the
following provisions:

(i) if shares of Class B Stock are listed on any established stock exchange or a
national market system, the reported closing price for a share of Class B Stock
as reported by such stock exchange or national market system with respect to its
normal trading session or such other source as the Board deems reliable; or

(ii) if shares of class B Stock are not listed on any established stock exchange
or a national market system, the fair market value of a share of Class B Stock
as determined by the Board in its sole and absolute discretion.

Section 1.31 Highly Compensated Employee -

(a) General. The term “Highly Compensated Employee” means each Participant who
is an Eligible Employee performing services for an Affiliate during the Plan
Year and

(1) who at any time during the Plan Year or the preceding Plan Year was a 5%
owner of an Affiliate (as defined in Code § 416(i)(1)(B)(I)), or

(2) who for the preceding Plan Year received Compensation in excess of $80,000
(indexed in accordance with Code § 415(d)).

(b) Additional Rules.

(1) The determination of which Eligible Employees are Highly Compensated
Employees is subject to Code § 414(q) and any regulations, rulings, notices or
procedures under that Section.

(2) Employers aggregated under Code § 414(b), (c), (m) or (o) will be treated as
a single employer for purposes of this Section 1.31.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, only for the purposes of Puerto Rican law and
solely to comply therewith, a “Highly Compensated Employee” shall mean any
Participant who is an Eligible Employee employed in Puerto Rico who is among the
top one-third (1/3) of all Eligible Employees receiving the highest aggregate
compensation from an Employer Company.

Section 1.32 Hour of Service -

(a) General. The term “Hour of Service” means each hour for which an individual:

(1) is paid, or entitled to payment, for the performance of duties for an
Affiliate;

(2) is paid, or entitled to payment (directly or indirectly) for periods during
which no duties are performed due to vacation, holiday, illness, short-term
disability or incapacity pursuant to which payments are received in the form of
salary continuation or from a short-term disability plan or worker’s
compensation plan sponsored by an Affiliate or to which an Affiliate
contributes, layoff, jury duty, military duty which gives rise to reemployment
rights under Federal law, or paid leave of absence (including a period where an
employee remains on salary continuation during a period of illness or
incapacity);

(3) is paid by an Affiliate for any reason an amount as “back pay,” irrespective
of mitigation of damages; or

(4) is on an unpaid leave of absence, including (i) by reason of the pregnancy
of the individual, (ii) by reason of the birth of a child of the individual,
(iii) by reason of the placement of a child with the individual in connection
with the adoption of such child by the individual or (iv) for purposes of caring
for such child for a period beginning immediately following such birth or
placement.

(b) Additional Rules. Notwithstanding the foregoing,

(1) An individual will earn Hours of Service credit without regard to whether
such individual is treated as an “employee” of an Affiliate as a result of the
application of common law principles or by operation of Code § 414(n).

(2) An individual will be credited with 190 Hours of Service for the performance
of duties with respect to each regularly-scheduled calendar work month in which
such individual would, under the rules described herein, have earned at least
one Hour of Service and if an individual has a Period of Separation of less than
12 months, he or she will be credited with 190 Hours of Service for each
calendar month during that Period of Separation.

 

7



--------------------------------------------------------------------------------

Section 1.33 Investment Options - means the investment alternatives selected by
the Committee pursuant to Section 7.1.

Section 1.34 Investment Manager - means a person (a) who is registered as an
investment advisor under the Investment Advisers Act of 1940 (the “Act”), a
bank, as defined in the Act, or an insurance company that, within the meaning of
ERISA § 3(38), is qualified to manage, acquire and dispose of the assets of an
employee benefit plan under the laws of more than one state, and (b) who is
appointed as an investment manager.

Section 1.35 Merged Account - means the subaccount maintained as a part of a
Participant’s Account to show his or her interest attributable to amounts that
have been transferred from another qualified plan pursuant to a merger or other
transaction described in Section 14.3 and which are not allocated to his or her
Pre-Tax Contribution Account, After-Tax Contribution Account, SavingsPLUS
Contribution Account, Roth Contribution Account or Rollover Contribution
Account.

Section 1.36 Nonhighly Compensated Employee - means for each Plan Year each
Participant who is an Eligible Employee performing services for an Affiliate
during the Plan Year and who is not a Highly Compensated Employee.

Section 1.37 Participant - means (a) each Eligible Employee who satisfied the
requirements for participation set forth in Section 2.1 and (b) each other
person (other than an alternate payee as defined in Code § 414(p)(8) or a
Beneficiary) for whom an Account is maintained as a result of contributions made
under this Plan or amounts transferred to this Plan.

Section 1.38 Period of Separation - means for those Employees who first become
Participants before July 1, 2001, a continuous period of time during which an
individual does not perform an Hour of Service. Such a Period of Separation
begins on the date the individual has a Severance from Employment.

Section 1.39 Period of Service - means the period of time beginning on an
individual’s Employment Commencement Date or Reemployment Commencement Date,
whichever is applicable, and ending on the date a Break in Service begins. A
Period of Service of 12 months is equal to one full year of service.

Section 1.40 Plan - means this UPS Savings Plan as set forth in this document
and all subsequent amendments to this document.

Section 1.41 Plan Year - means the calendar year.

Section 1.42 Pre-Tax Contribution - means a contribution to the Plan at the
election, or deemed election, of a Participant in accordance with Section 3.1,
Pre-Tax Contributions and Section 3.3, Roth Contributions. However, the term
“Pre-Tax Contributions” shall not include Roth Contributions for purposes of
Sections 1.43, Pre-Tax Contribution Account; 3.1, Pre-Tax Contributions; or
9.8(c), Hardship Withdrawals.

 

8



--------------------------------------------------------------------------------

Section 1.43 Pre-Tax Contribution Account - means the subaccount maintained as
part of a Participant’s Account to show his or her interest attributable to
Pre-Tax Contributions and amounts attributable to pre-tax contributions under
another qualified plan transferred pursuant to a merger or other transaction
described in Section 14.3 to the extent provided in Appendix 14.3.

Section 1.44 Puerto Rico Eligible Compensation - means for each Participant, his
or her Eligible Compensation excluding the Participant’s half month bonus and
discretionary days pay off.

Section 1.45 QSOP - means the UPS Qualified Stock Ownership Plan as effective on
or before December 31, 2008, the effective time of its merger into this Plan.

Section 1.46 Reemployment Commencement Date - means for an individual who has a
Break in Service, an adjusted employment commencement date, which is the first
date on which that individual performs an Hour of Service following the Break in
Service.

Section 1.47 Regular Eligible Compensation - means Eligible Compensation
excluding half month, discretionary days pay off and the portion of the MIP
award paid solely in cash.

Section 1.48 Rollover Contribution - means a contribution described in
Section 3.7.

Section 1.49 Rollover Contribution Account - means the subaccount maintained as
part of a person’s Account to show his or her interest attributable to Rollover
Contributions, and amounts attributable to rollover contributions under another
qualified plan transferred pursuant to a merger or other transaction described
in Section 14.3 to the extent provided in Appendix 14.3.

Section 1.50 Roth Contribution - means a contribution described in Section 3.3.

Section 1.51 Roth Contribution Account - means the subaccount maintained as part
of a Participant’s Account to show his or her interest attributable to Roth
Contributions (including investment gains and losses on such contributions) and
amounts attributable to Roth Contributions under another qualified plan
transferred pursuant to a merger or other transaction described in Section 14.3
to the extent provided in Appendix 14.3.

Section 1.52 SavingsPLUS Contribution - means the SavingsPLUS Contribution in
respect of a Participant’s Pre-Tax Contributions, which was made under the QSOP
prior to January 1, 2009.

Section 1.53 SavingsPLUS Account - means the subaccount maintained as a part of
a Participant’s Account to show his or her interest attributable to SavingsPLUS
Contributions and amounts attributable to matching contributions under another
qualified plan transferred pursuant to a merger or other transaction described
in Section 14.3 to the extent provided in Appendix 14.3.

 

9



--------------------------------------------------------------------------------

Section 1.54 Self-Managed Account - means an Investment Option that allows a
Participant to invest directly in stocks, bonds or mutual funds of his or her
choice subject to such rules as are established from time to time by the
Committee.

Section 1.55 Severance from Employment - means:

(a) Effective as of January 1, 2002, the date on which an individual terminates
employment with all Affiliates by reason of a voluntary quit, retirement, death,
period of Disability of more than 52 weeks, discharge, failure to return from
layoff or authorized leave of absence, or for any other reason (unless a
grievance is pending) provided such separation constitutes a “severance from
employment” within the meaning of Code § 401(k) and further provided that a
Severance from Employment shall not occur with respect to any Participant as a
result of a transaction if his or her new employer following the transaction
agrees to assume this Plan or agrees to assume assets and liabilities of this
Plan attributable to such Participant. A discharge will not be treated as a
Severance from Employment while a grievance is pending but, if the discharge is
upheld, will be treated as a Severance from Employment as of the date of the
discharge.

(b) Effective before January 1, 2002 but on or after May 1, 2000, the date on
which an individual terminates employment with all Affiliates by reason of a
voluntarily quit, retirement, death, the end of a period of disability of more
than 52 weeks at which time a physician certifies that the individual is
currently disabled and unable to return to work for an Affiliate, discharge,
failure to return from layoff or authorized leave of absence, or for any other
reason (unless a grievance is pending) provided for periods before January 1,
2002, such separation constitutes a “Severance from Employment” within the
meaning of Code § 401(k).

(c) Effective before May 1, 2000, the earlier of the date under Section 1.55(a)
or the date on which a 12-consecutive month period ends during which the
individual did not perform an Hour of Service.

(d) A transfer from one Affiliate to another will not result in a Severance from
Employment.

(e) A discharge will not result in a Severance from Employment for any purpose
while a grievance is pending but, if the discharge is upheld, the Severance from
Employment will be the date of the discharge.

Notwithstanding the foregoing, and solely for the purpose of determining the
length of a Period of Service before May 1, 2000, in the case of an Employee who
ceases active employment (i) by reason of the pregnancy of the Employee, (ii) by
reason of the birth of a child of the Employee, (iii) by reason of the placement
of a child with the Employee in connection with the adoption of such child by
the Employee or (iv) for purposes of caring for such child for a period
beginning immediately following such birth or placement, “Severance from
Employment” shall mean the second anniversary of said cessation of active
employment.

 

10



--------------------------------------------------------------------------------

Section 1.56 Top-Heavy Account - means the subaccount maintained as a part of a
person’s Account to show his or her interest attributable to Top-Heavy
Contributions.

Section 1.57 Top-Heavy Contributions - means the contribution described in
Section 4.2.

Section 1.58 Trust Fund - means the assets held by the Trustee under this Plan.

Section 1.59 Trustee or Trustees - means the banks, trust companies or other
financial institutions with trust powers acting from time to time as trustees
for the Trust Funds pursuant to ARTICLE XI.

Section 1.60 UPS Stock - means the Class A common stock of United Parcel
Service, Inc.

Section 1.61 UPS Stock Fund - means the Investment Option invested primarily in
UPS Stock.

Section 1.62 VRU - means the automated voice response unit or any other voice or
electronic medium maintained for the purpose of effecting communications under
the Plan.

ARTICLE II. PARTICIPATION

Section 2.1 General. Each Eligible Employee will become a Participant on the
Entry Date coinciding with or immediately following his or her completion of an
Hour of Service as an Eligible Employee.

Section 2.2 Application to Participate. Each Participant who is an Eligible
Employee may enroll in the Plan by making an affirmative election to make a
Pre-Tax Contribution, After-Tax Contribution, Catch-Up Contribution, Roth
Contribution or a Rollover Contribution via VRU or in accordance with such other
procedures prescribed by the Committee or its designee or by being deemed to
have elected a Pre-Tax Contribution under Section 3.1(b). The Committee or its
designee shall promptly process the Participant’s enrollment and confirm the
enrollment of such Participant and his or her elections to make contributions.

Section 2.3 Transfers.

(a) Transfer to Position Not Covered by Plan. If a Participant loses his or her
status as an Eligible Employee because he or she is transferred to an Affiliate
that is not an Employer Company or because he or she is transferred to a
position with an

 

11



--------------------------------------------------------------------------------

Employer Company that is not an Eligible Employee position, he or she shall
cease to be eligible to make any contributions under this Plan pursuant to
Article III, but his or her Account shall continue to be maintained under this
Plan until he or she receives a distribution of his or her entire Account or
such Account is transferred to another qualified plan.

(b) Transfer of Account from Another Employer Company Plan. This Section 2.3(b)
will be effective on and after the date it is activated by the Committee. To the
extent provided in Appendix 2.3 (which will be written and amended by or at the
direction of the Committee), the Committee may permit the contribution of funds
to a Participant’s Account which represent the transfer of his or her account
from any other § 401(k) cash or deferred arrangement maintained by an Employer
Company. Such funds shall be transferred in accordance with procedures
established by the Committee and shall be held in the appropriate subaccount.

Section 2.4 Correction. If the Committee discovers that an individual it
determined to be a Participant is in fact not a Participant, the Committee will
as soon as practicable after such discovery make such corrections or refunds as
it deems appropriate. If the Committee discovers that a Participant was not
treated as covered under the Plan, the Committee as soon as practicable will
take such action as it deems appropriate and proper under the circumstances.

Section 2.5 Reemployment. If a Participant has a Severance from Employment, he
or she will again become eligible to make contributions under this Plan pursuant
to Article 2.1.

Section 2.6 Not a Contract of Employment. This Plan is intended only to
encourage Eligible Employees to save for their retirement. This Plan is not a
contract of employment. Thus, participation in this Plan will not give any
person either the right to be retained as an employee or, upon such person’s
termination of employment, the right to any interest in the Trust Funds other
than his or her interest as expressly set forth in this Plan.

ARTICLE III. EMPLOYEE CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS

Section 3.1 Pre-Tax Contributions.

(a) Voluntary Elections. Subject to the rules and limitations in this
Section 3.1 and in Article 5, each Participant who is an Eligible Employee
(other than an Eligible Employee employed in Puerto Rico) may elect to make
Pre-Tax Contributions through authorizing the pre-tax payroll deduction of:

(1) from 1% to 35%, in 1% increments, of his or her Regular Eligible
Compensation for each pay period;

 

12



--------------------------------------------------------------------------------

(2) from 1% to 100%, in 1% increments, of his or her Eligible Compensation
attributable to his or her half month bonus;

(3) from 1% to 100%, in 1% increments, of his or her Eligible Compensation
attributable to his or her discretionary days pay off; and

(4) from 1% to 100%, in 1% increments, of the portion of his or her Eligible
Compensation attributable to his or her MIP award paid solely in the form of
cash (less amounts withheld for FICA and Medicare taxes).

Roth Contributions and Pre-Tax Contributions combined may not exceed 35% of his
or her Regular Eligible Compensation for any pay period.

(b) Deemed Election. Subject to the rules and limitations in this Section 3.1
and in Article V, each Participant who is an Eligible Employee (including
Eligible Employees transferred from ineligible to Eligible Employee status) with
an Employment Commencement Date, Reemployment Commencement Date, or otherwise
becomes eligible to participate or resumes eligibility to participate on or
after January 1, 2008, shall be deemed to have made an election to have his or
her Employer Company make Pre-Tax Contributions on his or her behalf in an
amount equal to 3% of Eligible Compensation per payroll period. Notwithstanding
the forgoing, a Participant shall not be deemed to have made a 3% Pre-Tax
Contribution election if such Participant makes an Affirmative Election on or
after January 1, 2008 and before the Automatic Enrollment Deadline.

The deemed Pre-Tax Contribution payroll deduction election will be effective as
soon as administratively practicable following the Automatic Enrollment Deadline
and will continue while he or she remains an Eligible Employee unless and until
he or she (i) makes an Affirmative Election, (ii) has the maximum amount of
Pre-Tax Contributions for such Plan Year (taking into account the maximum
Catch-Up Contributions for such Participant, if applicable) deducted,
(iii) becomes ineligible to participate in the Plan or (iv) has a deemed annual
increase in Pre-Tax Contributions pursuant to Section 3.1(b)(1).

(1) Deemed Election Annual Increase. A Participant who is deemed to have made a
Pre-Tax Contribution deferral election pursuant to Section 3.1(b), has not made
an Affirmative Election and remains an Eligible Employee, shall also be deemed
to have elected to increase his or her Pre-Tax Contributions in 1% increments in
each Plan Year following the Plan Year of automatic enrollment (described in
3.1(a)) up to a maximum deferral rate of 6% of Eligible Compensation. The
automatic annual increase will be effective in each Plan Year following the Plan
Year of automatic enrollment on the first Friday in March for Eligible Employees
who are considered for a merit increase in March and on the first Friday in June
for all other Eligible Employees.

 

13



--------------------------------------------------------------------------------

(2) Notice of Deemed Election. Within a reasonable period following an Eligible
Employee’s Employment Commencement Date, Reemployment Commencement Date or
transfer from ineligible to Eligible Employee status and before the Automatic
Enrollment Deadline, the Committee shall provide each Eligible Employee with a
notice informing him or her of the following: (1) his or her right to make an
Affirmative Election to change the deemed percentage (including 0%), (2) how the
Pre-Tax Contributions will be invested in the absence of an Affirmative Election
and his or her right to change such election, and (3) the procedures for making
any such elections. The Committee shall provide each Participant who has not
made an Affirmative Election with a similar notice within a reasonable period
prior to each subsequent Plan Year.

(3) Definitions. For purposes of this Section 3.1(b), the following phrases have
the following meanings:

Affirmative Election means an election by a Participant (i) through the regular
or pinless enrollment system for the Plan to make, or not make, Pre-Tax
Contributions, After-Tax Contributions, Catch-Up Contributions or Roth
Contributions or (ii) for an Affirmative Investment Election as defined in
Section 7.2(b).

Automatic Enrollment Deadline means the Friday immediately following the 90th
day following the later of his or her (i) Employment Commencement Date,
(ii) Reemployment Commencement Date, or (iii) date of transfer into Eligible
Employee status.

(c) Catch-Up Contributions. Effective as of August 1, 2002, subject to the rules
and limitations in this Section 3.1 and in Article 5 except as otherwise
provided, each Participant who is an Eligible Employee (other than an Eligible
Employee employed in Puerto Rico) who will attain age 50 or older before the
close of the Plan Year shall be eligible to make Catch-Up Contributions
effective August 1, 2002, in 1% increments from 1% to 20% and, effective
January 1, 2003, in 1% increments from 1% to 10% of his or her Regular Eligible
Compensation and in accordance with, and subject to the limitations of, Code §
414(v). Effective September 1, 2005, each Participant who is an Eligible
Employee (other than an Eligible Employee employed in Puerto Rico) who will
attain age 50 before the close of the Plan Year shall be eligible to make
Catch-Up Contributions in 1% increments from 1% to 100% of the portion of his or
her MIP award payable solely in the form of cash (less amounts withheld for FICA
and Medicare taxes). Such Catch-Up Contributions shall not be taken into account
for purposes of the provisions of the Plan implementing the required limitations
of Code §§ 402(g) and 415. The Plan shall not be treated as failing to satisfy
the provisions of the Plan implementing the requirements of Code §§ 401(k)(3),
410(b), or 416, as applicable, by reason of the making of such Catch-Up
Contributions. Catch-Up Contributions shall be treated as Pre-Tax Contributions
for purposes of

 

14



--------------------------------------------------------------------------------

Sections 3.5, 3.6, 3.7, 6.2 and Article VII. Catch-Up Contributions shall be
credited to a Participant’s Pre-Tax Contribution Account unless the Committee
determines that such contributions (and investment gains or losses on such
contributions) should be credited to a separate subaccount.

(d) Puerto Rico. Subject to the rules and limitations in this Section 3.1(d) and
in Article 5, except as otherwise provided, each Participant who is an Eligible
Employee and who is treated by an Employer as a Puerto Rico tax resident
(“Puerto Rico Employee”) may make the following contributions:

(1) Pre-Tax Contributions through authorizing the pre-tax payroll deduction of:

(i) from 1% to 10% (in 1% increments) of his or her Puerto Rico Eligible
Compensation for each pay period;

(ii) 1% to 100%, in 1% increments, of his or her half month bonus;

(iii) 1% to 100%, in 1% increments, of his or her discretionary days pay off.

Notwithstanding the foregoing, a Puerto Rico Participant may not contribute
total Pre-Tax Contributions under this Section 3.1(c)(1) in excess of 10% of his
or her Eligible Compensation.

(2) Effective August 22, 2007, each Puerto Rico Participant who will attain age
50 or older before the close of the Plan Year shall be eligible to make Catch-Up
Contributions in 1% increments from 1% to 10% of his or her Puerto Rico Eligible
Compensation in accordance with, and subject to the limitations of Puerto Rico
law. Catch-Up Contributions shall be treated as Pre-Tax Contributions for
purposes of Sections 3.5, 3.6, 3.7, 6.2 and Article VII. Catch-Up Contributions
shall be credited to a Puerto Rico Participant’s Pre-Tax Contribution Account
unless the Committee determines that such contributions (and investment gains or
losses on such contributions) should be credited to a separate subaccount.

(3) Each Puerto Rico Employee who has an Employment Commencement Date,
Reemployment Commencement Date, or otherwise becomes eligible to participate or
resumes eligibility to participate on or after January 1, 2008, shall be subject
to the deemed Pre-Tax Contribution election provisions of Section 3.1(b), Deemed
Election based on his or her Puerto Rico Eligible Compensation.

An election under this Section 3.1 must be made via VRU or in accordance with
such other procedures prescribed by the Committee or its designee. A Participant
may make an election to begin making Pre-Tax Contributions on any business day
that coincides with or follows the date he or she becomes a Participant. A
Participant’s initial payroll deduction contribution

 

15



--------------------------------------------------------------------------------

election will be effective for the first pay period beginning after his or her
election is processed and will continue while the Participant is an Eligible
Employee until the Participant changes his or her election in accordance with
Section 3.4 or suspends his or her contributions in accordance with Section 3.5.

The Committee has the right at any time unilaterally to reduce prospectively the
amount or percentage of Pre-Tax Contributions elected by any Participant who is
a Highly Compensated Employee or by all Highly Compensated Employees as a group
if it determines that reduction is appropriate in light of the limitations under
Section 5.4.

(e) Accounts. The Pre-Tax Contributions elected by a Participant under Sections
3.1 will be credited to such Participant’s Pre-Tax Contribution Account.

Section 3.2 After-Tax Contributions.

(a) General. Subject to the rules and limitations in this Section 3.2 and in
Article 5, each Participant who is an Eligible Employee may make After-Tax
Contributions through authorizing the after-tax payroll deduction of 1% to 5%
(in 1% increments) of his or her Regular Eligible Compensation for each pay
period.

Such election must be made via VRU or in accordance with such other procedures
prescribed by the Committee or its designee. A Participant may make an election
to begin making After-Tax Contributions on any business day that coincides with
or follows the date he or she becomes a Participant. A Participant’s initial
contribution election will be effective for the first pay period beginning after
his or her election is processed and will continue while the Participant is an
Eligible Employee until the Participant changes his or her election in
accordance with Section 3.4 or suspends his or her contributions in accordance
with Section 3.5.

The Committee has the right at any time unilaterally to reduce prospectively the
amount or percentage of After-Tax Contributions elected by any Participant who
is a Highly Compensated Employee or by all Highly Compensated Employees as a
group if it determines that reduction is appropriate in light of the limitations
under Section 5.5.

(b) Accounts. The After-Tax Contributions elected by a Participant under
Section 3.2(a) will be credited to such Participant’s After-Tax Contribution
Account.

Section 3.3 Roth Contributions. Effective as of July 30, 2007, subject to the
rules and limitations in this Section 3.3 and in Article 5 except as otherwise
provided, each Participant who is an Eligible Employee (other than an Eligible
Employee employed in Puerto Rico) shall be eligible to make Roth Contributions
in 1% increments of his or her Regular Eligible Compensation for each pay period
and in accordance with and subject to the limitations of Code Section 402A. Roth
Contributions and Pre-Tax Contributions

 

16



--------------------------------------------------------------------------------

combined may not exceed 35% of Eligible Compensation for any pay period. The
portion of an Eligible Employee’s MIP award payable solely in the form of cash
shall not be eligible for deferral into a Participant’s Roth Contributions
Account until Plan Year 2008 and thereafter when an Eligible Employee (other
than an Eligible Employee employed in Puerto Rico) shall be eligible to make
Roth Contributions in 1% increments from 1% to 100% of the portion of his or her
MIP award payable solely in the form of cash (less amounts withheld for FICA and
Medicare taxes). Roth Contributions shall be credited to a Participant’s Roth
Contributions Account.

Section 3.4 Changes. A Participant who is an Eligible Employee may make an
election to change the type or rate of his or her contributions on any business
day via VRU or in accordance with such other procedures prescribed by the
Committee or its designee. Such change in the rate or type of contributions will
be effective for the first pay period beginning after his or her election is
processed.

Section 3.5 Suspension of Contributions.

(a) Voluntary Suspension. A Participant may suspend his or her contributions
made pursuant to this Article III at any time via VRU or in accordance with such
other procedures prescribed for such purpose by the Committee or its designee. A
Participant’s suspension will be effective for the first pay period beginning
after his or her election is processed. Thereafter, the Participant who is an
Eligible Employee may make an election to resume contributions in accordance
with Sections 3.1, 3.2 or 3.3.

(b) Change in Eligibility Status. A Participant’s contributions shall
automatically stop when he or she ceases to be an Eligible Employee. If a
Participant’s status thereafter changes to an Eligible Employee (whether by
reemployment or otherwise), he or she may make a new election (and will not be
deeded to have made an election) to make contributions in accordance with
Sections 3.1, 3.2 or 3.3.

(c) Hardship Withdrawal. A Participant will be treated as if he or she had
elected to completely suspend all contributions for the 6-month period following
a hardship withdrawal in accordance with Section 9.8(c), and a Participant who
was not making any contributions at the time of the withdrawal will not be
allowed to resume making contributions for the 6-month period following a
hardship withdrawal. Following the suspension, a Participant may elect to resume
making contributions (and will not be deemed to have made an election) in
accordance with Section 3.1, 3.2 or 3.3.

(d) Leave of Absence. A Participant’s contributions will continue to be deducted
during any period of paid leave of absence, provided he or she continues to be
classified as an Eligible Employee during the leave and continues to be paid
through an Employer Company payroll. However, a Participant’s contributions will
be suspended during any period of leave of absence if the Eligible Employee is
not paid through an Employer Company payroll. Payroll deductions automatically
will resume as

 

17



--------------------------------------------------------------------------------

soon as administratively practicable after the Participant’s resumption of
active employment as an Eligible Employee in accordance with the Participant’s
election (or deemed election) in effect immediately prior to his or her unpaid
leave unless the Participant files an election (1) to suspend contributions in
accordance with Section 3.5(a), or (2) to change his or her rate of
contributions in accordance with Section 3.4.

Section 3.6 Payment of Contributions to Trustee. All Participant contributions
under this Article III will be paid to the Trustee as soon as practicable after
the related payroll deductions are made and, in any event, by the deadlines, if
any, established for making those payments under ERISA or the Code.

Section 3.7 Rollovers from Qualified Plans or Conduit IRAs.

(a) An Eligible Employee may contribute to the Plan an amount consisting of an
“eligible rollover distribution” (as defined below) from another qualified
retirement plan, or “a transfer from a conduit IRA,” (as defined below) (each, a
“Rollover Contribution”) provided that the contribution shall not jeopardize the
qualification of the Plan or the tax-exempt status of the Trust Funds or create
adverse tax consequences for the Employer. A Participant who has incurred a
Severance from Employment may make a Rollover Contribution to the Trust Funds in
accordance with this Section 3.7(a), provided that the Participant has not
otherwise received a distribution of his or her Account pursuant to Section 9.2
and the Participant’s Account balance exceeds one thousand dollars ($1,000).

(b) Any such Rollover Contribution shall at all times be fully vested and
nonforfeitable. Such contribution shall be held in a subaccount under the
Participant’s Account (the “Rollover Contribution Account”).

(c) For purposes of this Section 3.7, an “eligible rollover distribution” means:

(1) an eligible rollover distribution, within the meaning of Code § 402, which
is transferred to this Plan by the participant no later than sixty (60) days
following the date on which the Participant received the distribution from
another qualified retirement plan or

(2) an eligible rollover distribution, within the meaning of Code § 402, which
is transferred to this Plan directly by another qualified retirement plan at the
Participant’s direction pursuant to Code § 401(a)(31).

In the case of an eligible rollover distribution described in § 3.7(c)(1) above,
the Participant may contribute an amount equal to the gross amount of the
distribution, notwithstanding that a portion of the distribution may have been
subject to mandatory income tax withholding.

 

18



--------------------------------------------------------------------------------

(d) For purposes of this Section 3.7, “a transfer from a conduit IRA” means: an
amount transferred to this Plan within sixty (60) days of the Participant’s
receipt of distribution thereof, from an individual retirement account or
annuity (“IRA”) to which no contributions have been made from any source other
than amounts which were previously distributed to the Participant as an eligible
rollover distribution from another qualified retirement plan subject to Code §
401(a), and which were deposited in such IRA within sixty (60) days of such
prior distribution.

(e) After-tax employee contributions and loans distributed from a qualified
retirement plan, annuity contract or IRA may not be contributed to the Plan
under this Section 3.7.

(f) Notwithstanding anything in this Plan to the contrary, in no event shall an
“eligible rollover distribution” include any amounts distributed from a
designated Roth account (as defined in Treasury regulation Section 1.402A-1,
Q&A-1) or a Roth IRA (as defined in Treasury Regulation 1.408A-8, Q&A-1).

ARTICLE IV. EMPLOYER CONTRIBUTIONS

Section 4.1 SavingsPLUS Contribution.

(a) Subject to the rules and limitations set forth in this Section 4.1 and in
Article 5, an Employer Company shall make the following SavingsPLUS
Contribution, if any, for each Accounting Period on behalf of each Participant
who was employed as an Eligible Employee by such Employer Company on the last
day of the Accounting Period and each Participant whose last employment as an
Eligible Employee was with such Employer Company during the Accounting Period.

The SavingsPLUS Contribution made on behalf of each Participant described in
this Section 4.1(a) shall be equal to

A minus B where:

(1) A equals

(i) For each Employer Company listed in Appendix 4.1(a)(1)(A), zero;

(ii) For each Employer Company listed in Appendix 4.1(a)(1)(B), 50% of his or
her Pre-Tax Contributions that do not exceed 6% of his or her Eligible
Compensation for such Plan Year;

(iii) For each Employer Company listed in Appendix 4.1(a)(1)(C), 100% of his or
her Pre-Tax Contributions that do not exceed 3% of his or her Eligible
Compensation for such Plan Year;

 

19



--------------------------------------------------------------------------------

(iv) For each Employer Company listed in Appendix 4.1(a)(1)(D), the sum of 100%
of his or her Pre-Tax Contributions that do not exceed 3% of his or her Eligible
Compensation for such Plan Year and 50% of his or her Pre-Tax Contributions in
excess of 3% but not in excess of 6% of his or her Eligible Compensation for
such Plan Year; or

(v) For each Employer Company listed in Appendix 4.1(a)(1)(E), 50% of his or her
Pre-Tax Contributions that do not exceed 7% of his or her Eligible Compensation
for such Plan Year.

(2) B equals the SavingsPLUS Contribution and the matching contribution (within
the meaning of Code § 401(m)) under a Merged Plan previously made by any
Employer Company with respect to him or her during such Plan Year.

Effective August 1, 2002, no SavingsPLUS Contributions will be made with respect
to any Catch-Up Contributions (unless such contributions are reclassified as
Pre-Tax Contributions).

(b) Application of Suspense Account and Forfeitures. Excess amounts that are
transferred to a Code § 415 suspense account for a Plan Year prior to 2008
pursuant to Section 5.2, if any, and any amounts treated as forfeitures under
the Plan will be applied to reduce the SavingsPLUS Contributions for the next
Plan Year (and succeeding Plan Years, if necessary).

(c) No SavingsPLUS Contributions on Refunds. No SavingsPLUS Contributions will
be made with respect to any Pre-Tax Contributions that are refunded by the Plan
or a Collectively Bargained Plan to satisfy Code § 401(k), § 402(g) or § 415. If
it is determined that any portion of the SavingsPLUS Contributions credited to a
Participant’s SavingsPLUS Account is attributable to refunded Pre-Tax
Contributions, an amount equal to the value of the SavingsPLUS Contribution
attributable to refunded Pre-Tax Contributions automatically will be deducted
from the Participant’s SavingsPLUS Account and will be (i) transferred to a Code
§ 415 suspense account (if the refund of Pre-Tax Contributions was for purposes
of Code § 415) and the refund was made in limitation years beginning before
July 1, 2007 or (ii) treated as a forfeiture.

(d) Allocation. The SavingsPLUS Contribution, if any, made on behalf of each
Participant will be credited to his or her SavingsPLUS Account as of the last
day of each Accounting Period.

Section 4.2 Top Heavy Contribution. As of the last day of each Plan Year, a
determination will be made on whether this Plan is top-heavy as described in
Section 15.9 and, if this Plan is top-heavy, the Employer Companies will
contribute such amounts, if any, as are necessary to satisfy minimum top-heavy
allocation requirements. Any such contributions will be credited as of the last
day of such Plan Year to the affected Participants’ Top Heavy Account.

 

20



--------------------------------------------------------------------------------

Section 4.3 Form and Time of SavingsPLUS Contribution. The SavingsPLUS
Contribution may be made in cash or UPS Stock or in any combination of cash and
UPS Stock, as determined by the Employer. An Employer Company may make
SavingsPLUS Contributions for any Accounting Period in installments at any time
during the Accounting Period and may make the Employer contributions called for
under this Article IV at any time during the Plan Year or in the following year
before the due date (after taking any extensions into account) for filing the
Employer Company’s federal income tax return for such Plan Year.

Section 4.4 Responsibility to Make Employer Contributions. The Employer in its
absolute discretion may choose to make the employer contributions called for
under this ARTICLE IV on behalf of all of the Employer Companies and to charge
each Employer Company with its allocable portion of the contributions in
accordance with those procedures the Employer in its absolute discretion deems
appropriate.

ARTICLE V. LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS

Section 5.1 Order. The allocation of contributions made under this Plan (other
than Rollover Contributions) will be subject to the limitations of this
Section 5.1, as applied, in the following order:

(a) the Code § 415 limitations under Section 5.2,

(b) the Code § 402(g) limitations under Section 5.3,

(c) the Code § 401(k) limitations for Highly Compensated Employees under
Section 5.4,

(d) the Code § 401(m) limitations for Highly Compensated Employees under
Section 5.5.

Section 5.2 Code § 415 Limitations.

(a) General Rule. For limitation years beginning on or after July 1, 2007, refer
to Appendix 5.2. For limitation years ending after December 31, 2002 and before
July 1, 2007, this Section 5.2 shall apply. The term “limitation year” as
defined in Code § 415 and the corresponding regulations means the calendar year.
Except to the extent permitted under Section 3.1(c) (Catch-Up Contributions),
the total annual additions (as described in Section 5.2(b)) allocated to a
Participant’s Account for any limitation year when added to the contributions
that are treated as made on behalf of such Participant for such limitation year
under the coordination rules in Section 5.2(d) will not exceed the lesser of:

(1) 100% (25% for limitation years before January 1, 2002) of the Participant’s
Compensation for the limitation year;

 

21



--------------------------------------------------------------------------------

(2) $40,000 ($30,000 for limitation years beginning after December 31, 1994 but
before January 1, 2002) as adjusted for cost-of-living increases in accordance
with Code § 415(d)), or

(3) such lesser amount as the Committee deems necessary or appropriate to
satisfy the requirements of Code § 415 in light of Section 5.2(c) and the
benefits, if any, accrued and the contributions, if any, made for such
Participant under any other employee benefit plan maintained by an Affiliate.

If a short limitation year (less than 12 months) is created because of an
amendment, the limitation described in (2) above will be prorated.

(b) Annual Additions. The term “annual additions” means, for each Plan Year, the
total contributions allocated to a Participant’s Account for that Plan Year as
Pre-Tax Contributions or After-Tax Contributions. Any corrective allocations
made under this Plan will be treated as annual additions in the limitation year
to which such allocations relate.

For the purpose of this Section 5.2, contributions allocated to an “individual
medical benefit account” described in Code § 415(l) and contributions credited
under a welfare benefit fund maintained by an Affiliate for any year to a
reserve for post-retirement medical benefits for a Participant who is a “key
employee” within the meaning of Code § 416(i) will be treated as a contribution
made on his or her behalf under this Plan when, and to the extent, required
under Code § 415 or § 419A(d).

(c) Corrections in this Plan. If as the result of the allocation of forfeitures,
the failure to estimate a Participant’s compensation, the failure to estimate a
Participant’s Pre-Tax Contributions or pre-tax contributions under other plans
of an Affiliate or under such other facts and circumstances which the
Commissioner of the Internal Revenue finds so justify, the limitations imposed
by Code § 415(c) are exceeded for any Participant in a limitation year, the
Participant’s Account shall be reduced to the extent required to comply with
such limitations. Such reductions shall be made in the following order:

(1) by refunding After-Tax Contributions for such limitation year (and any
investment gain attributable to those refunded contributions);

(2) by refunding unmatched Pre-Tax Contributions for such limitation year (and
any investment gain attributable to those refunded contributions); and

 

22



--------------------------------------------------------------------------------

(3) by refunding matched Pre-Tax Contributions for such limitation year (and any
investment gain attributable to those attributable to those refunded
contributions) and transferring the related SavingsPLUS Contributions to a Code
§ 415 suspense account.

(d) Coordination Rules.

(1) For limitation years beginning on or after January 1, 2000 and prior to
July1, 2007. If any adjustment is required under Code § 415 as a result of a
Participant’s participation in any other defined contribution plans, the
adjustment will be made in the following steps: (1) from unmatched employee
contributions in this Plan or any other defined contribution plan with a cash or
deferred arrangement intended to satisfy Code § 401(k); (2) from unmatched
elective deferrals in this Plan or any other defined contribution plan with a
cash or deferred arrangement intended to satisfy Code § 401(k); (3) from matched
employee contributions in this Plan or any other defined contribution plan with
a cash or deferred arrangement intended to satisfy Code § 401(k) and the related
SavingsPLUS Contributions under the QSOP, or matching contribution under any
other defined contribution plan in which the individual is a participant
(4) from matched elective deferrals in this Plan or any other defined
contribution plan with a cash or deferred arrangement intended to satisfy Code
§ 401(k) and the related SavingsPLUS Contributions under the QSOP, or matching
contribution under any other defined contribution plan in which the individual
is a participant; (5) from other contributions made to the QSOP and (6) from
other contributions to any other defined contribution plans in which the
individual is a participant.

(e) Coordination with Code § 401(k) and Code § 402(g). Any Pre-Tax Contributions
refunded under this Section 5.2 will be disregarded for the purposes of Code §
402(g) limitations under Section 5.3 and the Code § 401(k) limitations under
Section 5.4.

 

23



--------------------------------------------------------------------------------

Section 5.3 Code § 402(g) Limitations.

(a) A Participant’s total Pre-Tax Contributions under this Plan and “elective
deferrals” within the meaning of Code § 402(g) under all other qualified plans,
contracts and arrangements maintained by an Affiliate during any calendar year
(other than amounts refunded to reduce a Code § 415 excess under Section 5.2 or
other plans) will not exceed the annual dollar limit under Code § 402(g) (or,
with respect to Participants in Puerto Rico, such lower limit as may be
prescribed under Puerto Rican law). A Participant whose Pre-Tax Contributions
together with other elective deferrals under a plan of an Affiliate exceed the
applicable limitation, shall be deemed to have made a request for a refund under
Section 5.3(b) and the excess will be refunded in accordance with such Section.

(b) If a Participant’s Pre-Tax Contributions for a calendar year, when added to
the “elective deferrals” within the meaning of Code § 402(g) made for a calendar
year on behalf of such Participant under plans, contracts or arrangements of an
employer that is not an Affiliate (for example, another unrelated employer’s
Code § 401(k) plan or tax sheltered annuity) for that calendar year, exceed the
Code § 402(g) dollar limit, he or she may request a refund of that excess (or,
if less, the Participant’s Pre-Tax Contributions deducted during such calendar
year under this Plan) by filing an election no later than March 1 of the
following calendar year. A Participant’s election under this Section 5.3(b) will
specify the dollar amount of the excess and include a written statement that
absent the refund, the Pre-Tax Contributions made under this Plan plus the other
contributions described in this Section 5.3 will exceed the Code § 402(g) limit
for that calendar year.

(1) Any refund timely requested or deemed requested under this Section 5.3(b)
(adjusted for investment gain or loss) will be made no later than the April 15
that immediately follows the date the refund is requested or deemed requested.

(2) Any Pre-Tax Contributions (other than Pre-Tax Contributions described in the
second sentence of this Section 5.3(b)(2)) that exceed the limit set forth in
Code § 402(g) will be taken into account for purposes of the ADP Test under
Section 5.4 regardless of whether the Pre-Tax Contributions are refunded to a
Participant in accordance with this Section 5.3(b). Notwithstanding the
foregoing, excess Pre-Tax Contributions of a Nonhighly Compensated Employee will
not be taken into account for purposes of the ADP Test to the extent the excess
arises solely from Pre-Tax Contributions under this Plan and pre-tax
contributions under all other qualified plans, contracts and arrangements
maintained by the Affiliates to the extent prohibited under Code § 401(a)(30).
Excess Pre-Tax Contributions that are refunded under this Section 5.3(b) will
not be taken into account for purposes of the Code § 415 limitations under
Section 5.2.

 

24



--------------------------------------------------------------------------------

(3) Refunds of excess Pre-Tax Contributions will be adjusted for investment gain
or loss for the Plan Year for which the deferrals were made in accordance with
the regulations under Code § 402(g).

Section 5.4 Code § 401(k) Limitations for Highly Compensated Employees.

(a) ADP Test. The average of the Highly Compensated Employees’ ADPs for a Plan
Year, when compared to the average of the Nonhighly Compensated Employees’ ADPs
for the preceding Plan Year will satisfy either of the following tests:

(1) the average of the ADPs for all Highly Compensated Employees is not more
than 125% of the average of the ADPs for all Nonhighly Compensated Employees, or

(2) the average of the ADPs for all Highly Compensated Employees is not more
than two times the average of the ADPs for all Nonhighly Compensated Employees,
and the excess of the average of the ADPs for all Highly Compensated Employees
over the average of the ADPs for all Nonhighly Compensated Employees is not more
than two percentage points.

In performing the ADP Test for a Plan Year, the applicable averages will be
calculated taking into account each Participant who was eligible to make Pre-Tax
Contributions at any time during that Plan Year.

(b) Aggregation with Other Plans or Arrangements. The ADP for any Highly
Compensated Employee will be determined as if all contributions made on behalf
of such Highly Compensated Employee during the same Plan Year under one, or more
than one, other plan described in Code § 401(k) maintained by an Affiliate had
been made under this Plan or, at the option of the Committee, the Plan may be
permissively aggregated with such other plans if they have the same Plan Year
and use the same ADP testing method. If this Plan satisfies the coverage
requirements of Code § 410(b) only if aggregated with one or more other plans,
or if one or more other plans satisfy the coverage requirements of Code § 410(b)
only if aggregated with this Plan, this Section 5.4 will be applied by
determining the ADPs of all Participants as if all those plans were a single
plan.

(c) Other Requirements and Elections. The determination and treatment of the
Pre-Tax Contributions and ADP of any Participant will satisfy any other
requirements prescribed by the Secretary of the Treasury including any
subsequent Internal Revenue Service guidance issued under Code § 401(k), and, in
performing the ADP Test, the Committee may use any alternatives and elections
authorized under the applicable regulations, rulings or revenue procedures. If
the Plan applies Code § 410(b)(4)(B) (exclusion of employees less than age 21 or
without one year of service) for Code § 410(b) testing purposes the

 

25



--------------------------------------------------------------------------------

Plan will perform the ADP Test using the ADP of each eligible Highly Compensated
Employee for the Plan Year and the ADP of each eligible Nonhighly Compensated
Employee for the preceding Plan Year, disregarding each eligible Nonhighly
Compensated Employee who was not age 21 or had not completed one year of service
by the end of the preceding Plan Year.

(d) Action to Satisfy ADP Test.

(1) Refund of Excess Contributions. Excess Contributions (adjusted for
investment gain or loss) will be refunded no later than the last day of the
immediately following Plan Year to Highly Compensated Employees on whose behalf
the Excess Contributions were made. Refunds will be made on the basis of the
amount of Pre-Tax Contributions for such Plan Year starting with the Highly
Compensated Employee with the greatest dollar amount of Pre-Tax Contributions,
first from his or her unmatched Pre-Tax Contributions thereafter from his or her
Pre-Tax Contributions that are matched. The Excess Contributions that would
otherwise be refunded will be reduced (in accordance with the Code § 401(k)
regulations) by any refund made to the Highly Compensated Employee under
Section 5.3. In the case of a Highly Compensated Employee who is an eligible
employee in more than one plan of an Affiliate to which elective contributions
are made, the amount of the Excess Contributions refunded to the Highly
Compensated Employee for any Plan Year must not exceed the amount of his or her
Pre-Tax Contributions actually contributed to the Plan for the Plan Year.

(2) Determination of Investment Gain or Loss. Excess Contributions will be
adjusted for investment gain or loss for the Plan Year for which the
contributions were made in accordance with the regulations under Code § 401(k)
but will not be adjusted for investment gain or loss for the period between the
end of the Plan Year and the date the Excess Contributions are distributed.
Notwithstanding the previous sentence, effective only for the 2006 Plan Year
investment gain or loss for the period after the close of the Plan Year and
prior to distribution of Excess Contributions, (the “gap period”), shall be
distributed and shall be determined using the safe harbor method for allocating
gap period income described in Treasury Regulation 1.401(k)-2(b)(2)(iv)(D).

Section 5.5 Code § 401(m) Limitations For Highly Compensated Employees.

(a) ACP Test. The average of the Highly Compensated Employees’ ACPs for a Plan
Year, when compared to the average of the Nonhighly Compensated Employees’ ACPs
for the preceding Plan Year will satisfy either of the following tests:

(1) the average of the ACPs for all Highly Compensated Employees does not exceed
125% of the average of the ACPs for all Nonhighly Compensated Employees, or

 

26



--------------------------------------------------------------------------------

(2) the average of the ACPs for all Highly Compensated Employees is not more
than two times the average of the ACPs for all Nonhighly Compensated Employees,
and the excess of the average of the ACPs for all Highly Compensated Employees
over the average of the ACPs for all Nonhighly Compensated Employees is not more
than two percentage points.

In performing the ACP Test for a Plan Year, the applicable averages will be
calculated taking into account each Participant who was eligible to make Pre-Tax
Contributions at any time during that Plan Year.

(b) Aggregation with Other Plans or Arrangements.

(1) The ACP for any Highly Compensated Employee will be determined as if any
“employee contributions” (within the meaning of Code § 401(m)) and any “matching
contributions” (within the meaning of Code § 401(m)(4)) allocated to his or her
account during the same Plan Year under one, or more than one, other plan
described in Code § 401(a) or § 401(k) maintained by an Affiliate had been made
under this Plan or, at the option of the Committee, the Plan may be permissively
aggregated with such other plans. If this Plan satisfies the coverage
requirements of Code § 410(b) only if aggregated with one or more other plans,
or if one or more other plans satisfy the coverage requirements of Code § 410(b)
only if aggregated with this Plan, then this Section 5.5 will be applied by
determining the ACPs of all Participants as if all the plans were a single plan.

(c) Multiple Use Limitation.

(1) For Plan Years beginning after January 1, 2002, the multiple use test
described in Treas. Reg. 1.401(m)-2 and Section 5.5(c)(2) below shall not apply.

(2) For Plan Years beginning before January 1, 2002, the ACPs of all Highly
Compensated Employees will be reduced (beginning with the highest of such
percentages) to the extent required under Code § 401(m) and the regulations
issued under that section to prevent multiple use of the alternative test
described in Code § 401(k)(3)(A)(ii)(II) and in Code § 401(m)(2)(A)(ii) in the
same Plan Year. The reduction will be treated as an Excess Aggregate
Contribution.

(d) Action to Satisfy ACP Test.

(1) Distribution or Forfeiture of Excess Aggregate Contributions.

 

27



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Plan, Excess Aggregate Contributions
made for any Plan Year adjusted for investment gains and losses will be
distributed from the Accounts of Highly Compensated Employees no later than the
last day of the immediately following Plan Year.

The Excess Aggregate Contributions will be distributed on behalf of each Highly
Compensated Employee, starting with the Highly Compensated Employee who has the
largest sum of those contributions and ending when the Excess Aggregate
Contributions are distributed. The Excess Aggregate Contributions will first be
reduced by distributing After-Tax Contributions and then by distributing
SavingsPLUS Contributions.

In the case of a Highly Compensated Employee who is an eligible employee in more
than one plan of an Affiliate to which employee and matching contributions are
made, the amount of the Excess Aggregate Contributions refunded to the Highly
Compensated Employee for any Plan Year must not exceed the amount of his or her
After-Tax Contributions and SavingsPLUS Contributions actually contributed to
the Plan for the Plan Year.

(2) Determination of Investment Gain or Loss. Excess Aggregate Contributions
will be adjusted for investment gain or loss for the Plan Year for which such
contributions were made in accordance with the regulations under Code § 401(m)
but will not be adjusted for investment gain or loss for the period between the
end of the Plan Year and the date the Excess Aggregate Contributions are
distributed. Notwithstanding the previous sentence, effective only for the 2006
Plan Year investment gain or loss for the period after the close of the Plan
Year and prior to distribution of Excess Aggregate Contributions (the “gap
period”), shall be distributed and shall be determined using the safe harbor
method of allocating gap period income outlined in Treasury Regulation
1.401(m)-2(b)(2)(iv)(D).

Section 5.6 Roth Contributions Roth Contributions shall be treated as Pre-Tax
Contributions under this Article V and if Pre-Tax Contributions are required to
be distributed to satisfy any such limitation, such distribution shall be made
first from the affected Participant’s Roth Contribution Account and if there is
an insufficient amount in that account, the remainder of the distribution shall
be made from the Participant’s Pre-Tax Contribution Account.

ARTICLE VI. VALUATION AND ACCOUNT DEBITS AND CREDITS

Section 6.1 Accounts. The Committee will establish and maintain an Account
(composed of such subaccounts as the Committee deems appropriate) in the name of
each Participant to which will be credited such sums of cash or other property
from time to time

 

28



--------------------------------------------------------------------------------

contributed or transferred to this Plan together with the earnings, profits and
appreciation on those assets and to which will be charged the losses and
depreciation on those assets and the Participant’s share of the expenses of this
Plan and the Trust Funds unless the Employer Companies pay for such expenses.

Section 6.2 Corrections. If an error or omission is discovered in any Account,
an appropriate adjustment will be made to such Account and to such other
Accounts as deemed appropriate and proper under the circumstances by or at the
direction of the Committee in order to remedy such error or omission.

ARTICLE VII. INVESTMENTS

Section 7.1 Investment of Trust Funds.

(a) The Committee shall select Investment Options; provided, however, that one
of the Investment Options shall be a fund invested primarily in UPS Stock. It is
intended that the Plan satisfy the conditions for the participant-directed
investment of Plan accounts contained in ERISA § 404(c) and the regulations
thereunder (Labor Regulation Section 2550.404c-1), so as to afford to each
Participant the opportunity to exercise control over the assets in his or her
Account and to choose, from a broad range of investment alternatives, the manner
in which said assets are invested. In accordance with Sections 7.2 through 7.4,
each Participant shall have the opportunity to choose, in accordance with such
procedures as the Committee or its designee may prescribe, among the Investment
Options. The allocation of the Participant’s Account among Investment Options
must be made in one percent (1%) increments.

(b) In order to provide Participants the opportunity to obtain sufficient
information to make informed decisions with regard to Investment Options:

(1) The Committee or its designee shall provide each Participant, by means of
the summary plan description or by separate written communication, with the
following information:

(i) An explanation that the Plan is intended to constitute a plan described in
ERISA § 404(c) and the regulations thereunder, and that the fiduciaries of the
Plan may be relieved of liability for any losses which are the direct and
necessary result of investment instructions by the Participant.

(ii) With respect to each Investment Option, a general description of the
investment objectives and risk and return characteristics of such Investment
Option, including information relating to the type and diversification of assets
comprising the portfolio of the Investment Option.

 

29



--------------------------------------------------------------------------------

(iii) Identification of the investment manager, if any, with respect to each
Investment Option.

(iv) An explanation of the circumstances under which Participants may give
investment instructions and any limitations or restrictions on such
instructions, including any restrictions with respect to transfers to or between
Investment Options, and, if voting, tender or similar rights with respect to
investments held in an Investment Option are passed through to Participants, any
restrictions on such rights.

(v) A description of any transaction fees and expenses that affect the
Participant’s Account balance in connection with the purchase or sale of
interests in the several Investment Options (e.g., commissions, sales loads,
deferred sales charges, redemption or exchange fees).

(vi) The name, address and telephone number of the Plan fiduciary (or its
designee) that is responsible for the provision of information upon request as
described in paragraph (2) below.

(vii) Such other information as may be required to be disclosed to Participants,
with respect to an Investment Option, in accordance with Labor Regulation
Section 2550.404c-1(b)(2)(B)(1).

(2) The Committee or its designee shall provide each Participant with the
following information upon request, based on the latest information available to
the Plan:

(i) A description of the annual operating expenses of each Investment Option
(e.g., investment management or administrative fees, transaction costs) that
reduce the Investment Option’s rate of return to Participants and beneficiaries,
and the aggregate amount of such expenses expressed as a percentage of the
average net assets of the Investment Option.

(ii) Copies of prospectuses, financial statements and reports relating to the
Investment Options, to the extent such information is provided to the Plan.

(iii) A list of the assets comprising the portfolio of each Investment Option
that constitutes plan assets within the meaning of Labor Regulation
Section 2510.3-101, the value of each such asset (or the proportion of the
Investment Option of the investment which it comprises), and, with respect to
each such asset that is a fixed rate investment contract issued by a bank,
savings and loan association or insurance company, the name of the issuer of the
contract, the term of the contract and the rate of return on the contract.

 

30



--------------------------------------------------------------------------------

(iv) Information concerning the value of shares or units in each Investment
Option under the Plan, as well as the past and current investment performance of
such Investment Option, determined, net of expenses, on a reasonable and
consistent basis.

(v) Such other information as may be required to be disclosed upon request to
Participants, with respect to an Investment Option, in accordance with Labor
Regulation Section 2550.404c-1(b)(2)(B)(2).

(3) With respect to Participants whose Accounts are invested in the UPS Stock
Fund,

(i) The Trustee of the UPS Stock Fund shall provide such Participant with the
same information provided to other shareholders of UPS Stock;

(ii) All voting, tender and similar rights with respect to UPS Stock shall be
passed through to such Participants as described in Section 7.10; and

(iii) Information relating to the purchase, holding, and sale of UPS Stock, and
the exercise of voting, tender and similar rights with respect to UPS Stock
shall be maintained in accordance with procedures that are designed to safeguard
the confidentiality of such information, except to the extent necessary to
comply with Federal laws or state laws not preempted by ERISA.

Section 7.2 Investment of Accounts.

(a) Investment Election. The Trustees shall invest and reinvest each
Participant’s Account among the Investment Options in accordance with the
instructions provided by such Participant, which shall remain in force until
altered in accordance with Sections 7.3 and 7.4.

Notwithstanding the foregoing, (a) a Participant may, on a form provided by the
Committee, make a separate written election to have his or her Rollover
Contribution invested in a manner independent of his or her other subaccounts,
so long as such written election is transmitted to the Trustees at the same time
as the Rollover Contribution is made to the Plan; (b) a Participant must provide
separate investment elections for his or her Roth Contribution Account and (c) a
Participant may not invest the Roth Contribution Account in a Self-Managed
Account. Such investment directions must be in increments of one percent (1%).
Such investment directions must result in the investment of one hundred percent
(100%) of the directed amount. Authorizations that

 

31



--------------------------------------------------------------------------------

do not result in an allocation of one hundred percent (100%) or are incorrect in
any other respect will not be processed and the prior investment allocation
shall continue in effect. Notwithstanding the foregoing, the Trustees may refuse
to follow any investment instructions that the Trustees or the Committee
reasonably believes could result in a transaction prohibited under ERISA § 406
or Code § 4975 and for which there is no exemption, could generate income that
would be taxable to the Plan, would not be in accordance with the Plan or with
ERISA, could cause the Trustee to maintain indicia of ownership of Plan assets
outside of the United States, could jeopardize the Plan’s tax exempt status or
could result in a loss to the Plan in excess of the Participant’s Account.

(b) Deemed Investment Elections. If a Participant is deemed to have made a
Pre-Tax Contribution election pursuant to Section 3.1(b), and he or she does not
make an Affirmative Investment Election, his or her Pre-Tax Contributions will
be invested as follows, based on the Participant’s date of birth as reflected in
the records of the plan administrator at the time of the contribution to the
Trust Funds:

 

Investment Option

  

Participants Date of Birth

Bright Horizon Income Fund

  

1900 - 1947

Bright Horizon 2010 Fund

  

1948 - 1952

Bright Horizon 2015 Fund

  

1953 - 1957

Bright Horizon 2020 Fund

  

1958 - 1962

Bright Horizon 2025 Fund

  

1963 - 1967

Bright Horizon 2030 Fund

  

1968 - 1972

Bright Horizon 2035 Fund

  

1973 - 1977

Bright Horizon 2040 Fund

  

1978 - 1982

Bright Horizon 2045 Fund

  

1983 - 1987

Bright Horizon 2050 Fund

  

1988 - 1992

If, for any reason, the plan administrator’s records as to the Participant’s
date of birth are not correct, (a) the plan administrator will correct the
incorrect data as soon as administratively practicable after it is notified, in
writing, of the error and (b) the Pre-Tax Contributions made to the Plan prior
to such correction will remain invested in the Investment Options designated by
the date of birth on the plan administrator’s records at the time the Pre-Tax
Contribution was made to the Plan, until such time as the Participant makes an
Affirmative Investment Election. The Trustee shall invest and reinvest each
Participant’s Account among the Investment Options in accordance with the deemed
investment elections provided by this Section 7.2(b), which shall remain in
force until altered in accordance with Sections 7.2(a), 7.3 and 7.4. For
purposes of this Section 7.2 and Section 3.1(b), an Affirmative Investment
Election means a Participant’s election to direct his or her Account in
accordance with Section 7.2(a).

 

32



--------------------------------------------------------------------------------

Section 7.3 Investment Allocation of Future Contributions. Each Participant may
elect to change the investment allocation of future Pre-Tax Contributions or
After-Tax Contributions at any time. Each election to change a Participant’s
investment allocation among Investment Options shall be made via the VRU or in
accordance with such other procedures as are prescribed by the Committee or its
designee from time to time, and shall be effective as soon as practicable
following the receipt thereof. Such election shall apply uniformly to all future
Pre-Tax Contributions and After-Tax Contributions made by or on behalf of the
Participant. Changes must be in increments of one percent (1%). Changes must
result in a total investment of one hundred percent (100%) of the Participant’s
contributions under the Plan. Authorizations that do not result in an allocation
of one hundred percent (100%) of the Participant’s future contributions or are
incorrect in any other respect will not be processed and the prior investment
allocation shall continue in effect.

Section 7.4 Transfer of Account Balances Between Investment Options. Each
Participant may elect to transfer the balances in his or her Account among the
Investment Options at any time. Transfers pursuant to this Section 7.4 shall
apply uniformly to all amounts allocated to each subaccount within the
Participant’s Account at the time of such election. Such election shall be made
via the VRU, or in accordance with such other procedures as shall be prescribed
by the Committee or its designee from time to time, and shall be effective as
soon as practicable following receipt thereof, subject to limitations, if any,
of the investment vehicles selected. Such transfers must be in increments of one
percent (1%). Such transfers must result in the investment of one hundred
percent (100%) of the Participant’s Account. If a transfer authorization does
not result in the allocation of one hundred percent (100%) of the Participant’s
Account or if it is incorrect in any other respect, the transfer authorization
will not be processed by the Committee or its designee and the prior investment
allocation will continue in effect. Notwithstanding anything to the contrary in
this subparagraph, amounts credited to any subaccount must remain credited to
that subaccount until distribution from the Plan, unless the Committee
determines that such contributions (and investment gains or losses on such
contributions) should be credited to a different subaccount.

Section 7.5 Ownership Status of Funds. The assets of each Investment Option
shall be owned by one of the Trustees. The applicable Trustee or a recordkeeper
designated by the Committee shall maintain or have maintained records for each
Investment Option allocating a portion of the investment representing such
Investment Option to each Participant who has elected that his or her Account be
invested in such Investment Option. The records shall reflect the U.S. dollar
value of each Participant’s portion of each Investment Option.

Section 7.6 Statements. The Committee or its designee shall furnish to each
Participant, at least annually, a statement of his or her Account.

Section 7.7 Transition Period to Implement Plan Changes. In connection with a
change in record keepers, trustees, or other service providers for the Plan, a
change in the methodology for valuing accounts, a change in investment options,
a plan merger or other circumstances, a temporary interruption in the normal
operations of the Plan may be required in order to properly implement

 

33



--------------------------------------------------------------------------------

such change or merger or take action in light of such circumstances. In such
event or under such circumstances, the Committee, may take such action as it
deems appropriate under the circumstances to implement such change or merger or
in light of such circumstances, including authorizing a temporary interruption
in a Participant’s ability to obtain information about his or her Account, to
take distributions from such Account and to make changes in the investment of
that Account, provided the Committee will take appropriate action as to give
Participants as much advance notice of the interruption as possible and to
minimize the scope and length of the interruption in normal Plan operations. In
addition, when changing Investment Options, the Committee will take such action
as it deems appropriate under the circumstances to direct the investment of the
funds pending completion by a Trustee of the administrative processes necessary
to transfer investment authority to the Participants, including, but not limited
to, mapping monies from old funds to new funds. Notwithstanding the foregoing,
one Investment Option will be a fund designed to invest primarily in UPS Stock.

Section 7.8 Alternate Payees and Beneficiaries. Solely for purposes of this
Article VII, an Alternate Payee or a Beneficiary who was the spouse of a
Participant and who elects the installment distribution form in accordance with
Section 9.5(b) will be treated as a Participant.

Section 7.9 Investment in UPS Stock. The Trustee of the UPS Stock Fund may
purchase UPS Stock from any source, provided that the Trustee will pay no more
than Fair Market Value for any share. The Trustee may purchase either
outstanding shares, newly issued shares, or treasury shares. To the extent that
the Trustee needs to obtain cash, the Trustee may sell UPS Stock to the Employer
for no less than Fair Market Value. The Committee shall direct the Trustee as to
its responsibilities to suspend purchases of UPS Stock when such suspension is
necessary to comply with any applicable law or applicable stock exchange rule or
regulation in which event purchases will be made or resumed when the Committee
reasonably concludes that purchases are permitted under applicable law. The
recordkeeper selected by the Committee will account for the cost or other basis
of all UPS Stock held in the UPS Stock Fund in accordance with section
1.402(a)-1(b)(2)(ii) of the income tax regulations under the Code.

Section 7.10 Voting and Tender Rights of UPS Shares. The Employer has engaged a
third party recordkeeper, which has the responsibility to maintain Participant
records, including the names, addresses and number of shares of Participants and
Beneficiaries holding UPS Stock. The recordkeeper’s duties with regard to
proxies is to provide the Trustee of the UPS Stock Fund with a list which
includes the name, address and number of shares held for each Participant and
Beneficiary as of the applicable date. That Trustee has the responsibility to
furnish Participants and Beneficiaries with the information set forth in
Section 7.1(b)(4), to reconcile the number of shares that are voted or tendered
by Participants and Beneficiaries and to vote or tender the remaining shares
pursuant to Sections 7.10(a) and 7.10(b).

(a) Voting of UPS Shares. Shares of UPS Stock will be voted by the Trustee of
the UPS Stock Fund as directed by the Participants or Beneficiaries invested in
the UPS Stock Fund. All shares of UPS Stock will be voted by the Trustee in the
same

 

34



--------------------------------------------------------------------------------

proportion as voting instructions are timely received by the Trustee. When
determining the percentage of shares to be voted in favor of or against a
particular measure, the Trustee will disregard shares of UPS Stock for which the
Trustee has not timely received voting instructions. For example, if
Participants and Beneficiaries fail to timely provide voting instructions on 25%
of the UPS Stock Fund, all shares of UPS Stock held in the UPS Stock Fund will
be voted in accordance with the timely instructions received for 75% of the UPS
Stock.

(b) Tender of UPS Shares. In the event of a tender offer for UPS Stock, shares
of UPS Stock will be tendered or not tendered as directed by the Participants or
Beneficiaries. The failure to give a timely direction to tender is deemed to be
a direction not to tender.

(c) Communication. The Trustee will (in an appropriate and timely manner)
furnish, or cause to be furnished, to Participants and Beneficiaries who are
entitled to direct the Trustee whether to tender the shares of UPS Stock
allocated to his or her Account with the same information and notices as are
furnished to other shareholders who are entitled to vote or entitled to tender
regarding the matters to be voted upon or the tender offer and will provide them
with adequate opportunity to deliver their instructions to the Trustee. The
Trustee in its discretion will determine the manner in which instructions with
respect to the voting or tender of UPS Stock will be given and any such
instructions will be confidential.

ARTICLE VIII. VESTING

Each Participant shall at all times have a fully vested nonforfeitable interest
in the value of his or her Account.

ARTICLE IX. DISTRIBUTIONS, WITHDRAWALS AND TRANSFERS

Section 9.1 General. A Participant may request distribution of his or her
Account when he or she has a Severance from Employment and a Participant may
request a withdrawal from his or her Account before a Severance from Employment
to the extent provided in Sections 9.8, 9.9 and 9.10.

Section 9.2 Severance from Employment. As a general rule, if a Participant has a
Severance from Employment he or she may request a distribution of his or her
Account and the Account will be paid to him or her as soon as practicable (but,
generally, no earlier than thirty (30) days) after the Severance from
Employment. However, no payment will be made without the Participant’s consent
before age seventy and one-half (70 1/2) if the value of the vested portion of
his or her Account is equal to or exceeds one thousand dollars ($1,000). A lump
sum payment will automatically be made to a Participant as soon as practicable,
without his or her consent, if the value of his or her Account is less than
$1,000.

 

35



--------------------------------------------------------------------------------

Section 9.3 Deferral of Payment until 70 1/2. Unless a Participant consents to
an earlier distribution or consent is not required under Section 9.2, the
Participant will be deemed to have elected to defer payment of his or her
Account (which deemed election will be in lieu of a written election that
conforms to the requirements of Code § 401(a)(14) and regulations promulgated
thereunder) until the earlier of the date of such Participant’s death or the
date such Participant attains age seventy and one-half (70 1/2) or has a
Severance from Employment, whichever is later, or for a Participant who is a
five percent (5%) owner (as defined in Code § 416), the date that such
Participant has a Severance from Employment.

If a Participant consents to payment or the Participant’s consent is not
required under Section 9.2, payment of a Participant’s Account will be made no
later than the sixtieth (60th) day after the close of the Plan Year in which the
latest of the following events occurs:

(a) the date on which the Participant attains age sixty-two (62), which is the
normal retirement age under the Plan; or

(b) the Participant has a Severance from Employment.

Section 9.4 Required Beginning Date. Notwithstanding the foregoing, for Plan
Years beginning on or after January 1, 1997 a Participant’s Account will be paid
to him or her no later than April 1 of the calendar year following (a) the
calendar year in which he or she reaches age seventy and one-half (70 1/2) or
(b) if later, for a Participant who is not a five percent (5%) owner (as defined
in Code § 416), the calendar year in which he or she has a Severance from
Employment.

Effective January 1, 2003, the Plan will apply the minimum distribution
requirements of Code § 401(a)(9) in accordance with Appendix 9.4 to the Plan and
the Code § 401(a)(9) Regulations that were published in the Federal Register on
April 17, 2002.

Section 9.5 Distribution Form.

(a) Normal Form. Distribution of each Participant’s Account shall be made in a
lump sum of the Participant’s entire Account, unless the Participant elects a
partial distribution, installments under Section 9.5(b) or another distribution
option available under Appendix 14.3 as a result of a merged plan. A Participant
who has a Severance from Employment may request a distribution of less than his
or her entire Account balance. There is no minimum amount for such partial
distributions and each partial distribution is subject to a service fee
established by the Committee.

(b) Special Installment Option. A Participant who has a Severance from
Employment shall be eligible to receive all or a portion of his or her Account
in the form of a monthly installment distribution only if (1) for installments
that begin before

 

36



--------------------------------------------------------------------------------

January 1, 2007, he or she has a Severance from Employment on or after attaining
age fifty-five (55) and completing at least ten (10) years of service (as
described in Section 1.39), from his or her Employment Commencement Date or most
recent Reemployment Commencement Date with such employer, (2) he or she has at
the time monthly installment payments commence at least twenty-thousand dollars
($20,000) credited to his or her Account, excluding any amounts that are
invested in a Self-Managed Account, and (3) has an account established at a
financial institution that can accept wire transfer of monthly installment
payments. A Participant shall select in accordance with procedures prescribed by
the Committee or its designee the number of monthly installment payments that he
or she wants to receive; provided, however, a Participant must select a minimum
of twelve (12) monthly installment payments and each monthly installment payment
must be at least fifty dollars ($50). Each monthly installment payment shall be
equal to the balance credited to the Participant’s Account (excluding any
amounts which are invested in a Self-Managed Account) as of the last business
day of the month prior to the date of payment divided by the number then
remaining installment payments. Only the spouse of a Participant may, as
Beneficiary, elect to continue to receive monthly installment payments following
the death of the Participant; any other Beneficiary shall receive the balance of
the Participant’s Account in a lump sum payment in accordance with
Section 9.6(d). Notwithstanding any other provision, (i) if the amount of a
monthly installment becomes less than fifty dollars ($50), installment payments
will cease immediately and no further payments will be made from the Account
until the Participant (or a deceased Participant’s spouse) requests a lump sum
distribution and (ii) any balance remaining to be paid in installments at a
Participant’s seventieth (70th) birthday shall be paid out in a lump sum as soon
as practicable thereafter.

A Participant (or spouse of a deceased Participant) who begins receiving
installment payments may elect to terminate such installments at any time, and
make a new election of monthly installments at any time, provided the
requirements of this Section 9.5(b) are independently satisfied with respect to
each such new election.

Section 9.6 Death.

(a) General. Subject to the provisions set forth in Appendix 14.3, if a
Participant dies before his or her Account is paid to him or her in full, the
remaining portion of the Account will be paid to his or her Beneficiary
determined in accordance with (b) below.

(b) Determination of Beneficiary. A Participant’s Beneficiary(ies) will be
determined as follows:

(1) Except as otherwise provided below, a Participant’s sole primary Beneficiary
will be his or her surviving spouse, if the Participant is lawfully married on
the date of his or her death.

 

37



--------------------------------------------------------------------------------

(2) If the Participant was not lawfully married at death, if the Participant’s
surviving spouse consented in writing before a notary public to the designation
of some other person or persons as the Participant’s Beneficiary or if the
Committee determines that spousal consent is not required under the Code or
ERISA, then the Participant’s Beneficiary will be the person or persons so
designated in writing by the Participant on a form satisfactory to the Committee
in accordance with (c) below.

(3) The Participant’s Beneficiaries will be the surviving children of the
Participant, in equal shares, if any of the following apply:

(i) The Participant did not have a spouse and failed to properly designate
another Beneficiary;

(ii) Neither the Participant’s spouse, if any, nor any other Beneficiaries
survive the Participant; or

(iii) After following the procedures in Section 9.19 (Forfeiture in Case of
Unlocatable Participant), the whereabouts of each person designated as a
Beneficiary is unknown and no death benefit claim is submitted to the Committee
prior to December 31 of the calendar year following the calendar year in which
the Participant died.

(4) If a Beneficiary is not identified and located pursuant to Section 9.6
(b)(1), (2) or (3), the Participant’s Account will be paid to the Participant’s
estate.

(c) Designation of Beneficiaries. A Participant may designate one or more
Beneficiaries in a manner satisfactory to the Committee which may include among
other things, the use of an approved form, an on-line method via the Plan
administrator’s website, or telephonically. A Participant may designate both
primary Beneficiaries and contingent Beneficiaries. Unless clearly indicated
otherwise by the Participant in his or her Beneficiary designation made in
accordance with this Section 9.6(c): (1) if the Participant designates multiple
primary Beneficiaries or multiple contingent Beneficiaries, each will share
equally in the Account and (2) persons designated as contingent Beneficiaries
will be treated as the Participant’s Beneficiaries only if each of the
Participant’s primary Beneficiaries fail to survive the Participant or cannot be
located at the time of the distribution of the Participant’s Account. A
Participant may change his or her designation of Beneficiary from time to time,
provided, however, that if the Participant’s spouse, if any, is not the sole
primary Beneficiary of the Account, such spouse, if any, must consent to the
designation of other Beneficiaries in writing before a notary public. No such
designation or change will be effective unless

 

38



--------------------------------------------------------------------------------

and until it is received by the Committee prior to the Participant’s death.
Effective as of the merger of the QSOP into this Plan, the Beneficiary
designations under this Plan will supersede and replace any and all Beneficiary
designations made for the QSOP.

(d) Payment to Beneficiary. Subject to 9.5(b), a Beneficiary’s interest in the
Account of a deceased Participant will be paid to him or her in a single lump
sum as soon as practicable after the Committee determines that the person has an
interest in the Account. Distribution will be completed by December 31 of the
calendar year containing the fifth anniversary of the date of the Participant’s
death.

(e) Information to the Committee. In its discretion, the Committee may require a
copy of the Participant’s death certificate and such other information as the
Committee deems relevant to be submitted by the Beneficiary when making a
request for death benefits under the Plan.

Section 9.7 Distribution Pursuant to a Qualified Domestic Relations Order. Any
portion of a Participant’s Account that is awarded to an alternate payee by
reason of a qualified domestic relations order in accordance with
Section 15.5(c) will, to the extent provided in such order, become available for
distribution as soon as practicable following the determination by the Committee
that the order meets the requirements of Code § 414(p). If the qualified
domestic relations order so provides, an alternate payee may receive a lump sum
distribution of less than the entire balance credited to that portion of the
Participant’s Account allocated to such alternate payee. There is no minimum
amount for such partial distributions and each partial distribution is subject
to a service fee established by the Committee.

Section 9.8 In-Service Withdrawals. A Participant may make a withdrawal from his
or her Account, other than the Self-Managed Account, before his or her Severance
from Employment in accordance with the rules of this Section 9.8 or, in the case
of a Merged Account, in accordance with the rules of Section 9.10.

(a) After-Tax Contribution Account and Rollover Contribution Account. A
Participant may withdraw all or a portion of his or her After-Tax Contribution
Account or his or her Rollover Contribution Account at any time by making a
request for withdrawal via VRU or in accordance with such other procedures
prescribed by the Committee or its designee from time to time.

The Participant’s After-Tax Contribution Account or Rollover Contribution
Account shall both be considered a separate “contract” for purposes of Code §
72(d) and a withdrawal from those subaccounts will be allocated on a pro rata
basis with respect to the pre-and post-tax monies held in such subaccount.

A Participant’s subaccount for after-tax contributions under a Merged Account
shall be treated as part of his or her After-Tax Contribution Account and a
Participant’s subaccount for rollover contributions under a Merged Account shall
be treated as a part of his or her Rollover Contribution Account for purposes of
this Section 9.8.

 

39



--------------------------------------------------------------------------------

(b) Withdrawals After Age Fifty-Nine and One-Half (59  1/2). A Participant may
withdraw all or a portion of his or her Pre-Tax Contribution Account, Roth
Contribution Account or, if applicable, any subaccount for pre-tax contributions
or roth contributions under a Merged Account after age fifty-nine and one-half
(59  1 /2), by submitting a request for withdrawal via VRU or in accordance with
such other procedures prescribed by the Committee or its designee for this
purpose.

(c) Hardship Withdrawals. Prior to age fifty-nine and one-half (59  1/2), a
Participant may withdraw any portion of his or her Pre-Tax Contribution Account
or, if applicable, any subaccount for pre-tax contributions under a Merged
Account (other than earnings on the Pre-Tax Contributions or pre-tax
contributions under a Merged Plan held in the respective subaccount) in the
event of financial hardship and a hardship withdrawal will be granted if, and to
the extent that, the Committee determines that the withdrawal is “necessary” to
satisfy an “immediate and heavy financial need” as determined in accordance with
this Section 9.8(c).

(1) Financial Need. An “immediate and heavy financial need” means one or more of
the following:

(i) expenses for unreimbursed medical care described in Code § 213(d) incurred
by the Participant, the Participant’s spouse or dependents (as defined in Code
§ 152, without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B)) and
amounts necessary for those individuals to obtain the medical care,

(ii) the purchase of a principal residence for the Participant (excluding
mortgage payments),

(iii) the payment of tuition and related educational fees, including room and
board, for the next twelve (12) months of post-secondary education for the
Participant or the Participant’s spouse, children or dependents (as defined in
Code § 152, without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B)),

(iv) the prevention of the eviction of the Participant from his or her principal
residence or the foreclosure on the mortgage of the Participant’s principal
residence,

(v) payment for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code § 152, without regard
to Code § 152(d)(1)(B)), or

 

40



--------------------------------------------------------------------------------

(vi) expenses for the repair or damage to the Participant’s principal residence
that qualify for the casualty deduction under Code § 165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income)

(2) Withdrawal Necessary to Satisfy Need. A hardship withdrawal will be deemed
to be “necessary” to satisfy a financial need only if both of the following
conditions are satisfied:

(i) The withdrawal will not exceed the amount of the need and any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal.

(ii) The Participant has obtained all distributions and withdrawals (other than
hardship withdrawals) from any employee stock ownership plan under Code §
404(k), and all nontaxable loans currently available from all plans maintained
by the Affiliates. However, a Participant will not be required to obtain a loan
if the effect of the loan would be to increase the amount of the need.

(3) Suspension of Contributions and Adjusted Limits. If any portion of the
hardship withdrawal comes from the Participant’s Pre-Tax Contribution Account,
the following restrictions apply to the extent applicable:

(i) For the six (6) month period following the date of the withdrawal, the
Participant cannot make any Pre-Tax Contributions or After-Tax Contributions
under this Plan or elective deferrals or employee contributions under any other
plans maintained by the Employer and any of its Affiliates. For this purpose,
“other plans” means all qualified and nonqualified plans of deferred
compensation, including a stock option, stock purchase or other similar plan,
but excluding a health or welfare benefit plan (even if it is part of a
cafeteria plan described in Code § 125). With respect to a hardship withdrawal
made before January 1, 2003, this provision shall be applied by substituting
“12-month period” for “6-month period.”

(ii) For hardship withdrawals made before January 1, 2003, for the calendar year
immediately following the calendar year in which the withdrawal occurs, the
Participant’s Pre-Tax Contributions under this Plan and elective deferrals under
all other plans maintained by the Affiliates cannot exceed the dollar limitation
under Code § 402(g) for that calendar year (as described in Section 5.3) reduced
by the amount of the Participant’s Pre-Tax Contributions and elective deferrals
under those other plans for the calendar year in which the withdrawal occurs.

 

41



--------------------------------------------------------------------------------

(4) Procedures. Any hardship withdrawal election must describe in detail the
nature of the hardship and the amount needed as a result of the hardship and
must include any additional information that the Committee requests consistent
with this Section 9.8(c), including but not limited to, personal financial
records.

Finally, the hardship withdrawal rules in this Section 9.8(c) are intended to
satisfy the safe harbor requirements in the Code § 401(k) regulations, and the
Committee has the power to implement written procedures to modify these rules
and to adopt additional rules to the extent permissible under those regulations.

(d) Payment of Withdrawal. Payment of the amount requested under Section 9.8 if
permitted will be made to the Participant in a single lump sum as soon as
practicable after his or her election is processed.

Section 9.9 Disability. A Participant who has been absent for more than 52 weeks
on account of Disability (but who has not experienced a Severance from
Employment) and whose Disability continues through the date of withdrawal under
this Section 9.9 may withdraw all or any portion of his or her Account, other
than the Self-Managed Account, at any time by submitting a request for
withdrawal in accordance with the procedures adopted by the Committee for this
purpose. Such withdrawal shall be subject to any additional restrictions,
uniformly applied with respect to Participants similarly situated, as are
prescribed by the Committee regarding the, other than the Self-Managed Account,
frequency and minimum amount of such withdrawal.

Section 9.10 Other In-Service Withdrawals. A Participant who was a participant
in a Merged Plan may make an in-service withdrawal from his or her Merged
Account, other than the Self-Managed Account, as described in Appendix 14.3.

Section 9.11 Redeposits Prohibited. No amount withdrawn pursuant to
Sections 9.8, 9.9 or 9.10 may be redeposited in the Plan.

Section 9.12 Medium of Distribution.

All distributions shall be made in cash; provided, however that the portion of
an Account that is invested in the UPS Stock Fund will be made (a) entirely in
cash, or (b) as selected by the distributee in whole shares of UPS Stock and
cash in lieu of any fractional share of UPS Stock. Hardship distributions made
pursuant to § 9.8(c) will be made in cash only.

Section 9.13 Eligible Rollover Distribution.

(a) General. Notwithstanding any provision of this Plan to the contrary that
would otherwise limit a Distributee’s election under this Section 9.13, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution of two
hundred dollars ($200) or more transferred to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

 

42



--------------------------------------------------------------------------------

(b) Definitions.

(1) Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:

(i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s Beneficiary, or for a specified period
of ten (10) years or more;

(ii) any distribution to the extent that distribution is required under Code
§ 401(a)(9);

(iii) any distribution of Pre-Tax Contributions or pre-tax contributions under a
Merged Account pursuant to § 9.8(c) on account of hardship; and

(iv) effective for distributions made before January 1, 2002, the portion of any
distribution that is not includible in gross income.

Effective for distributions made after December 31, 2001, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion which consists of after-tax
contributions may be paid only to an individual retirement annuity described in
Code § 408(a) or Code § 408(b), or to a qualified defined contribution plan
described in Code § 401(a) or Code § 403(a) that agrees to account separately
for amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
portion which is not so includible.

(2) Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code § 408(a), an individual retirement annuity
described in Code § 408(b), an annuity plan described in Code § 403(a), a
qualified trust described in Code § 401(a) and, effective for distributions made
after December 31, 2001, an annuity contract described in Code § 403(b) or an
eligible plan under Code § 457(b) which is maintained by a state, political
subdivision of

 

43



--------------------------------------------------------------------------------

a state, or any agency or instrumentality of a state or political subdivision of
a state and which agrees to separately account for amounts transferred into such
plan from this Plan in order to be an Eligible Retirement Plan. The definition
of Eligible Retirement Plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code § 414(p).

(3) Distributee. A Distributee includes the Participant, the Participant’s
surviving spouse and the Participant’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code
§ 414(p).

(4) Direct Rollover. A Direct Rollover is a payment by this Plan to the Eligible
Retirement Plan specified by the Distributee.

(5) Additional Limitations. Notwithstanding the foregoing,

(i) if the Distributee elects to have his or her Eligible Rollover Distribution
paid in part to him or her and paid in part as a Direct Rollover, the Direct
Rollover must be in an amount of two hundred dollars ($200) or more; and

(ii) a Direct Rollover to more than one Eligible Retirement Plan will not be
permitted.

(6) Nonspouse Beneficiary Direct Rollover. Effective January 1, 2007, a
Beneficiary who is not (i) the Participant’s surviving spouse or (ii) the
Participant’s spouse or former spouse designated as an alternate payee under a
qualified domestic relations order, as defined in Code § 414(p), may elect, at
the time and in the manner prescribed by the Committee to have any portion of
his or her distribution from the Plan paid in a direct trustee-to-trustee
transfer to an individual retirement account described in Code § 408(a) or an
individual retirement annuity described in Code § 408(b), each of which is
established for the purpose of receiving such distribution on behalf of such
Beneficiary and is treated as an inherited individual retirement account or
individual retirement annuity (within the meaning of Code § 408(d)(3)(C)) for
purposes of Code § 402(c)(11) (each, an “Inherited IRA”). The minimum
distribution rules of Code § 401(a)(9) as described in Section 9.4 shall apply
for purposes of determining the amount of the distribution that may be
transferred to the Inherited IRA.

Section 9.14 30-Day Waiver. A distribution may commence less than thirty
(30) days after the notice required with respect to such distributions under
Code § 411(a)(11) (“Notice”) is given, provided that:

(a) the Notice informs the Participant that he or she has the right to a period
of at least thirty (30) days after receiving the Notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option), and

 

44



--------------------------------------------------------------------------------

(b) the Participant, after receiving the Notice, affirmatively elects a
distribution within the thirty (30)-day period.

Section 9.15 Withholding Obligations. The amount of any payment from an Account
will be reduced as necessary to satisfy any applicable tax withholding
requirements with respect to such payment.

Section 9.16 Account Balance. A payment from an Account may be delayed pending
the completion of allocations to the Account if necessary to avoid underpayment
or overpayment.

Section 9.17 Reemployment. Except as provided in Section 9.4 or in connection
with an in-service withdrawal, no payment will be made from an Account if a
Participant is reemployed as an Employee before payment is made.

Section 9.18 Claims Procedure. All grievances, complaints or claims concerning
any aspect of the operation or administration of the Plan or Trust Funds,
including a claim for benefits hereunder (collectively, a “claim for benefits”
or “claim”) must be directed to the Committee or to a member of the Committee
designated for that purpose. Each claim for benefits must be filed with the
Committee, in writing, within 12 months of the date benefit payments were
requested to begin or the date of the action, or inaction, causing the claim for
benefits

Within ninety (90) days following receipt of a claim for benefits, the Committee
will determine whether the claimant is entitled to benefits, or other
administrative action, under the Plan, unless additional time is required for
processing the claim. In this event, the Committee will, within the initial
ninety (90)-day period, notify the claimant that additional time is needed,
explain the reason for the extension, and indicate when a decision on the claim
will be made, and such decision will be made within one hundred eighty
(180) days of the date the claim is filed.

A denial by the Committee of a claim for benefits will be stated in writing and
delivered or mailed to the claimant. The notice will set forth the specific
reasons for the denial, written in a manner calculated to be understood by the
claimant. The notice will include specific reference to the Plan provisions on
which the denial is based and a description of any additional material or
information necessary to perfect the claim, an explanation of why this material
or information is necessary, the steps to be taken if the claimant wishes to
submit his or her claim for review, a description of the Plan’s review
procedures, the time limits applicable to such procedures, and a statement of
the claimant’s right to bring a civil action under ERISA § 502(a) after all
claims appeal procedures have been exhausted.

 

45



--------------------------------------------------------------------------------

The Committee will afford a reasonable opportunity to any claimant whose request
for benefits has been denied for a review of the decision denying the claim. The
review must be requested by written application to the Committee within sixty
(60) days following receipt by the claimant of written notification of denial of
his or her claim. Pursuant to this review, the claimant or his or her duly
authorized representative may review any documents, records and other
information which are pertinent to the denied claim and may submit issues and
comments in writing. A claimant may also submit documents, records and other
information relating to his or her claim, without regard to whether such
information was submitted in connection with his or her original benefit claim.

A decision on the claimant’s appeal of the denial of a claim for benefits shall
ordinarily be made by the Committee at the next regularly scheduled meeting that
immediately follows receipt of the request for review, unless the request for
review is received within 30 days of such meeting date. In that case, the review
will occur at the second regularly scheduled meeting following the Plan’s
receipt of the request for review. If an extension of time is required because
of special circumstances, the Committee will provide the claimant with written
notice of the extension decreeing the special circumstances and the date as of
which the benefit determination will be made, prior to the commencement of the
extension. A benefit determination will be made no later than the third
regularly scheduled meeting of the Committee following the Plan’s receipt of the
request for review.

The decision on review will be in writing and will include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
specific reference to the Plan provisions on which the decision is based, a
statement that the claimant or his or her authorized personal representative may
review any documents and records relevant to the claim determination, a
statement describing any further voluntary appeals procedure, if any, and a
statement of the claimant’s right to bring a civil action under ERISA § 502(a).

Section 9.19 Forfeiture in Case of Unlocatable Participant. If the Committee is
unable to pay any benefits under the Plan to any Participant or to a Beneficiary
of any Participant who is entitled to benefits under this Plan because the
location of such person cannot be ascertained, the Committee will proceed as
follows:

(a) Within 90 days of the date any benefits are payable under this Plan, the
Committee will send an appropriate notice to such individual, to the last
address for such individual listed in the Committee’s records.

(b) If this notice is returned as unclaimed or the individual cannot be located
at the end of the ninety (90)-day period which follows the ninety (90)-day
period referred to in Section 9.19(a), the Committee will send a notice to the
last address listed in its records for the individual and will attempt to locate
such individual through a commercial locator service.

 

46



--------------------------------------------------------------------------------

(c) If such individual has not been located by the December 31 of the calendar
year following the calendar year in which benefits become payable and in the
case of a Beneficiary, there is no alternate Beneficiary identified under the
procedures of Section 9.6, all amounts held for his or her benefit will be
forfeited and all liability for payment of that benefit will terminate, unless
some other procedure is permitted or required by law. In any such case, the
funds released as a result of such forfeiture each Plan Year will be applied as
provided in Section 9.19(d). However, if an individual subsequently makes what
the Committee determines to be a valid and proper claim to the Committee for his
or her benefit that was forfeited, the forfeited amount will be restored without
interest and will be distributed in accordance with the terms of this Plan.

(d) Forfeitures shall be applied in the next following Plan Year and in
subsequent Plan Years to the following items in the order set forth below until
all the forfeitures have been so applied:

(i) to restore each previously forfeited benefit upon a valid and proper claim
as described in Section 9.18;

(ii) to pay the reasonable and proper expenses of the Plan and Trust Funds as
provided under Article XII; and

(iii) to offset future SavingsPLUS Contributions.

To the extent forfeitures for any Plan Year exceed amounts described in
(i) through (iii), such excess forfeitures shall be allocated to each
Participant who is an Eligible Employee for such Plan Year on a per capita
basis.

Section 9.20 Distribution/Transfer Processing Rules. All distributions,
transfers and other transactions will be processed via VRU or in accordance with
such other procedures as may be prescribed from time to time by the Committee or
its designee, or the Trustee, including procedures regarding the use of
reasonable blackout periods during which no transactions are processed.

ARTICLE X. LOANS

Section 10.1 Hardship Loans.

(a) Hardship Loans. Hardship loans from a person’s Account under this Plan are
available in accordance with this Section 10.1; provided, however, that the
portion of a person’s Account allocated to his or her SavingPLUS Account or Roth
Contributions Account or invested in a Self-Managed Account shall not be
available for hardship loans. A Participant may apply for a second loan while a
first loan is outstanding, provided that repayment on the first loan is being
made in a timely manner. Subject to Section 10.2 and Section 10.3, no more than
two loans may be outstanding at any one time, and any loan balance which is
“rolled over” into a Participant’s Account or a loan from a Merged Plan shall be
counted for the purpose of this

 

47



--------------------------------------------------------------------------------

limitation. Notwithstanding the immediately preceding sentence, subject to
Section 10.2, Participants who are employees of Menlo Worldwide Forwarding, Inc
may have up to three loans “rolled over” at the time of they become an Eligible
Employee. Any loan application must satisfy spousal consent rules, if
applicable. Application for a loan may be made only for the following purposes:

(1) the purchase of a principal residence.

(2) the payment of tuition and related educational fees, including room and
board expenses, for the next twelve (12) months of post- secondary education for
a Participant, his or her spouse or dependents (as defined in Code § 152,
without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B)).

(3) the payment of expenses for medical care (as described in Code § 213(d))
previously incurred by the Participant, his or her spouse or any dependents (as
defined in Code § 152, without regard to Code §§ 152(b)(1), 152(b)(2) and
152(d)(1)(B)), or necessary for those persons to obtain medical care.

(4) the payment to prevent eviction from or foreclosure on a Participant’s
principal residence.

(5) the payment of expenses in connection with the adoption of a child.

(6) the payment of unreimbursed funeral expenses for a family member of a
Participant. For this purpose “family member” shall mean the spouse of a
Participant, the child of a Participant or the Participant’s spouse, the parent
or step-parent of a Participant or the Participant’s spouse, the brother or
sister of a Participant or the Participant’s spouse, the grandparent of a
Participant or the Participant’s spouse, or the grandchild of a Participant or
the Participant’s spouse.

(7) expenses for the repair or damage to the Participant’s principal residence
that qualify for the casualty deduction under Code § 165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income.

(b) Administration. The Committee will be the named fiduciary responsible for
the administration of the loan program under this Plan. The Committee will
establish objective nondiscriminatory written procedures for that loan program
in compliance with Labor Regulation Section 2550.408b-1. Those procedures and
any amendments to those procedures, to the extent not inconsistent with the
terms of this Plan, are incorporated by this reference as part of this Plan.

 

48



--------------------------------------------------------------------------------

(c) Statutory Requirements.

(1) General. All loans made under this Plan will comply with the following
requirements under ERISA § 408(b)(1):

(i) Each Participant or Beneficiary of a deceased Participant who is a
“party-in-interest” (as defined in ERISA § 3(14) ) may request a loan from the
Plan.

(ii) Loans will be made available to Participants and Beneficiaries who are
eligible for a loan on a reasonably equivalent basis.

(iii) Loans will not be made available to Highly Compensated Employees in an
amount greater than the amount made available to other Employees.

(iv) Loans will be made in accordance with specific provisions regarding loans
set forth in this Plan and the written loan procedures established by the
Committee.

(v) Loans will bear a reasonable rate of interest as set by the Committee.

(vi) Loans will be adequately secured.

(2) Repayment Period.

(i) Principal and interest on the loan must be repaid in substantially level
installments with payments not less frequently than quarterly over a period of
five (5) years or less, or up to fifteen (15) years in the case of a residential
loan.

(ii) The Committee may establish such rules as it deems necessary or appropriate
for the repayment of loans, including a cure period for repayments. Effective as
of July 31, 2000, the Committee may permit a Participant who is on a bona fide
leave of absence either without pay or with pay that is at a rate that is less
than the amount of the installment payments required under the terms of the loan
to suspend repayment for the period of the absence (but not to exceed a year,
except in the case of a Participant who is performing qualified military service
within the meaning of Code § 414(u)(5)). If payments are suspended, the loan
will be reamortized on the date that such Participant is no longer entitled to a
suspension at the then outstanding principal and interest (including interest
accrued during the absence) in substantially equal installments over the
remaining loan term. The loan term for a Participant engaged in qualified
military service within the meaning of Code § 414(u)(5) shall be extended by the

 

49



--------------------------------------------------------------------------------

period of such service. Except in the case of a Participant engaged in qualified
military service within the meaning of Code § 414(u)(5), in no event shall any
loan become due and payable later than the applicable period described in
Section 10.1(c)(2)(i). In the case of a suspension of loan payments during a
period of qualified military service within the meaning of Code § 414(u)(5), the
loan must be paid in full (including interest that accrues during such period)
by the end of the original term extended by the period of military service.

(iii) A loan made under this Section 10.1 shall become due and payable in full

(A) if a Participant’s employment as an Employee terminates for any reason
whatsoever unless such Participant remains a “party-in-interest” with respect to
this Plan following his termination of employment,

(B) if the Committee or a Trustee conclude that the Participant or Beneficiary
no longer is a good credit risk, or

(C) to the extent permissible under federal law, if a Participant’s or
Beneficiary’s obligation to repay the loan has been discharged through a
bankruptcy or any other legal process or action which did not actually result in
payment in full.

(3) Limitations on Amounts. No loan will be available to a Participant or a
Beneficiary under this Section 10.1 if the Committee determines he or she would
be unable to repay such loan in a timely fashion. The principal amount of a loan
made under this Plan to a Participant or Beneficiary, together with the
outstanding principal amount of any loan made under any plan maintained by an
Affiliate that satisfies the requirements of Code §§ 401 or 403, may not exceed
the lesser of:

(i) Fifty percent (50%) of that person’s vested portion of his or her Account
(excluding any amounts in such person’s SavingsPLUS Account, Roth Contribution
Account and Self-Managed Account and subject to any special consent requirements
under Appendix 14.3.) at the time the loan is made, or:

(ii) Fifty Thousand Dollars ($50,000), reduced by the excess (if any) of:

(A) the highest outstanding balance of any previous loans from this Plan and any
other plan maintained by an Affiliate during the one-year period ending
immediately before the date on which the current loan is made over

 

50



--------------------------------------------------------------------------------

(B) the outstanding balance of the previous loans on the date on which the
current loan is made.

(iii) Minimum Loan Amount. The minimum loan amount is one thousand dollars
($1,000).

(4) Interest Rate. The interest rate for a loan made under this Section 10.1
shall be one percent above the prime rate as published in the Wall Street
Journal as of the last business day of the month preceding the month in which
the loan application is made. The interest rate will remain fixed for the
duration of the loan.

(5) Method of Repayment. Repayment of a loan made under this Section 10.1 shall
be made through payroll withholding except that payment by check will be
permitted under any circumstances where the Committee determines that payroll
deduction would be impracticable or prohibitive. Further, a loan may be repaid
in full at any time prior to the expiration of the installment period of such
loan by a single sum payment to the Trustees of the outstanding principal
balance then due plus any accrued but unpaid interest. All repayments made to an
Affiliate shall be transferred to the Trustees as soon as practicable after such
Affiliate deducts them or receives them.

(6) Security and Default.

(i) Any loan made to a Participant or Beneficiary under this Section 10.1 shall
be secured by an amount equal to the lesser of (i) the outstanding principal and
interest due under such loan or (ii) fifty percent (50%) of his or her total
vested interest in his or her Account (excluding any amounts in such person’s
SavingsPLUS Account, Roth Contribution Account and Self-Managed Account).

(ii) The events of default shall be set forth in the promissory note and
security agreement which evidences the loan, and such events may include the
following:

(A) failure to repay the loan before the end of the five (5) year maximum period
or fifteen (15) year period in the case of a residential loan set forth in
Section 10.1(c)(2).

 

51



--------------------------------------------------------------------------------

(B) failure to repay the amount due and payable on the loan upon the occurrence
of an event described in Section 10.1(c)(2)(iii).

(iii) Upon default of a loan the Trustees shall upon direction by the Committee
foreclose on such loan and exercise the Plan’s security interest in the
Participant’s or Beneficiary’s Account by reducing the amount otherwise
distributable to him or her under this Plan by the principal amount of the loan
plus any accrued but unpaid interest then due at the time of default as
determined without regard to whether the loan had been discharged through a
bankruptcy or any other legal process or action which did not actually result in
payment in full.

(iv) The Committee shall have the power to direct the Trustees to take such
action as the Committee deems necessary or appropriate to stop the payment of an
Account to or on behalf of a Participant or Beneficiary who fails to repay a
loan (without regard to whether his or her obligation to repay such loan had
been discharged through a bankruptcy or any other legal process or action) until
his or her Account has been reduced by the principal plus accrued but unpaid
interest due (without regard to such discharge) on such loan or to distribute
the note which evidences such loan in full satisfaction of any interest in such
Account which is attributable to the value of such note.

(7) Distribution and Default. The vested portion of an Account actually payable
to an individual who has an outstanding loan will be determined by reducing the
vested portion of an Account by the amount of the security interest in the
Account. Notwithstanding anything to the contrary in this Plan or in the written
loan procedures, in the event of default, foreclosure on the note and execution
of the security interest in an Account will not occur until a distributable
event occurs under this Plan.

(8) Other Conditions. Any loan made under this Plan shall be subject to such
other terms, limitations and conditions as the Committee from time to time shall
deem necessary or appropriate

(9) Accounting. A loan to a Participant shall be considered a separate
investment of the Account of the Participant. The proceeds of the loan shall be
withdrawn pro rata from each Investment Option in which the Participant’s
Account is invested at the time of the loan and repayments of principal and
interest on the loan shall be invested in the Investment Options in effect at
the time of repayment pursuant to the Participant’s investment election under
Article VII.

 

52



--------------------------------------------------------------------------------

Section 10.2 Rollover of Loan Balances. An Eligible Employee who becomes an
Eligible Employee as a result of an acquisition by the Employer or an Affiliate
may elect to rollover one or more loans from another qualified retirement plan
in connection with the rollover of the Participant’s entire balance under such
plan. Notwithstanding the foregoing, if a Participant rolls over more than two
loans under this Section 10.2 such Participant may not apply for or take a new
loan under Section 10.1(a) until he or she has repaid in full all but one loan,
and after such repayment such Participant shall be subject to the limitation set
forth in Section 10.1(a). Notwithstanding anything in this Plan to the contrary,
in no event shall a loan rolled over from another qualified retirement plan
include any amounts distributed from a designated Roth account (as defined in
Treasury regulation Section 1.402A-1, Q&A-1).

Section 10.3 Loans from Merged Plans. Any outstanding loan under a Merged Plan
shall continue to be repaid under this Plan following the merger in accordance
with Appendix 14.3. Notwithstanding the foregoing, if a Participant had more
than two loans under a Merged Plan such Participant may not apply for or take a
new loan under Section 10.1(a) until he or she has repaid in full all but one
loan, and after such repayment such Participant shall be subject to the
limitation set forth in Section 10.1(a).

ARTICLE XI. TRUST FUND

Section 11.1 Trustee Responsibilities. The Trustees will hold in trust all
assets of the Trust Funds and will manage, invest and administer the Trust Funds
in accordance with the terms of the trust agreements between the Employer and
the Trustees, as amended from time to time, and incorporated herein by reference
and this Plan without distinction between principal and income and the Trustees
will be responsible for valuing all assets other than UPS Stock.

ARTICLE XII. EXPENSES

All reasonable and proper expenses of the Plan and the Trust Funds (within the
meaning of ERISA § 403(c)(1) and § 404(a)(1)(A)), including (1) the compensation
of each Investment Manager and the Trustees, (2) the expenses related to the
Plan’s administration and (3) any taxes that may be levied or assessed against
the Trustees on account of the Trust Funds will be paid from the Trust Funds,
unless the payment of the expense would constitute a “prohibited transaction”
within the meaning of ERISA § 406 or Code § 4975. Charges for processing
distributions, rollovers and loans (“Distribution Expenses”) will be allocated
directly to the Account of each Participant or Beneficiary who has requested a
distribution, rollover or loan. The charges for Distribution Expenses shall be
established by the Committee from time to time and may vary depending on the
type of distribution, rollover or loan requested by the Participant or
Beneficiary. All expenses (other than Distribution expenses) shall be paid from
forfeitures or to the extent forfeitures are insufficient, shall be allocated
amoung all of the Accounts on a pro rata basis. The Employer Companies, however,
will have the right to pay all or any part of any expenses and to be reimbursed
from the Trust Funds for any expenses paid by them that are properly payable
from the Trust Funds. Any expenses that cannot be paid from the Trust Funds will
be paid by the Employer Companies.

 

53



--------------------------------------------------------------------------------

ARTICLE XIII. ADMINISTRATIVE COMMITTEE

Section 13.1 Committee. The Plan will be administered by a Committee consisting
of not less than three members appointed by the Board, each of whom is and shall
be a “named fiduciary” with respect to the Plan. The Committee will be the “plan
administrator” of the Plan as that term is used in ERISA and the agent for
service of process on or with respect to the Plan.

Section 13.2 Vacancies on Committee. Committee members will serve at the
pleasure of the Board, and all vacancies will be filled by the Board. Committee
members may resign at any time, such resignation to be effective when accepted
by the Board.

Section 13.3 Authority of Committee. The Committee will establish rules for the
administration of the Plan, and will decide all questions arising in the
administration of the Plan not specifically delegated or reserved to the Board,
the Employer or the Trustees. Except as otherwise expressly provided in this
Plan, the Committee will have the exclusive right and complete discretion and
authority to control the operation, management and administration of this Plan,
with all powers necessary to enable the Committee to properly carry out such
responsibilities, including but not limited to, the power to interpret the Plan,
to construe the Plan’s terms, and to decide any matters arising in and with
respect to the administration and operation of the Plan, and, subject to the
claims procedure described in Section 9.18, any interpretations or decisions so
made will be final and binding on all persons; provided, however that all such
interpretations and decisions will be applied in a uniform manner to all
similarly situated persons.

Section 13.4 Action by Committee. The Committee will act by a majority of the
Committee members at that time in office. Such action may be taken either by a
vote at a meeting or in writing without a meeting. The Committee may appoint
subcommittees and also may authorize any one or more of the Committee members or
any agent to execute any document or documents or to take any other action on
behalf of the Committee, except that no member of the Committee will have the
right to take any such action on any matter relating solely to himself or
herself or to any of his or her rights or benefits under the Plan.

Section 13.5 Liability of the Committee. The Committee and its members, to the
extent of the exercise of their authority, will discharge their duties with
respect to the Plan in accordance with ERISA. No member will be responsible for
the actions or omissions of another member or of any other party that is a
fiduciary with respect to this Plan, other than himself or herself, which are
not in conformity with the Plan or ERISA, unless (a) the member knowingly
participates in or knowingly conceals such conduct which he or she knows to be
in breach of this standard, (b) his or her own conduct has enabled the other
member or other fiduciary to be in breach of this standard, or (c) he or she has
knowledge of such breach by another member or other fiduciary and fails to make
reasonable efforts under the circumstances to remedy such breach.

 

54



--------------------------------------------------------------------------------

Section 13.6 Authority to Appoint Officers and Advisors. The Committee may
appoint such officers as it may deem advisable and may adopt by-laws covering
the transaction of its business. The Committee may appoint and employ an
Investment Manager or Managers, counsel, agents and such other service
providers, including clerical, accounting and advisory service providers, as it
may require in carrying out the provisions of the Plan, and will be fully
protected in relying upon any action taken in reliance upon advice given by such
persons.

Section 13.7 Committee Meeting. The Committee will hold meetings at such place
or places, and at such time or times as it may determine from time to time, but
not less frequently than once each calendar quarter.

Section 13.8 Compensation and Expenses of Committee. The members of the
Committee may receive reasonable compensation for their services as the Board
from time to time may determine. Such compensation and all other expenses of the
Committee, including the compensation of officers, actuaries or counsel, agents
or others that the Committee may employ, will constitute expenses of the Trust
Funds unless paid by the Employer Companies. Notwithstanding the foregoing, any
Committee member who is employed on a full-time basis by an Employer Company
will receive no compensation, but may be reimbursed for expenses incurred.

Section 13.9 Records. The Committee will keep or cause to be kept accurate and
complete books and records.

Section 13.10 Fiduciary Responsibility Insurance, Bonding. If the Employer has
not done so, the Committee may purchase appropriate insurance on behalf of the
Plan and the Plan’s fiduciaries, including the members of the Committee, to
cover liability or losses occurring by reason of the acts or omissions of a
fiduciary; provided, however, that such insurance, to the extent purchased by
the Plan, must permit recourse by the insurer against the fiduciary in the case
of a breach of a fiduciary duty or obligation by such fiduciary. The cost of
such insurance will be borne by the Trust Funds, unless the insurance is paid
for by the Employer. The Committee will also obtain a bond covering all of the
Plan’s fiduciaries, to be paid from the assets of the Trust Funds.

Section 13.11 Delegation of Specific Responsibilities. The members of the
Committee may agree in writing signed by each member to allocate to any one of
their number or to other persons (including corporations or other entities) any
of the responsibilities with which they are charged pursuant hereto, including
the appointment of a record keeper and one or more Investment Managers, provided
any agreement allocating such duties will be in writing and kept with the
records of the Plan and, in the case of the appointment of an Investment
Manager, the person is a named fiduciary. If such delegation is made to a person
who is not a member of the Committee, that person or, in the case of a
corporation or other entity, its responsible officer, will acknowledge the
acceptance and understanding of such duties and responsibilities.

 

55



--------------------------------------------------------------------------------

Section 13.12 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration. The fiduciaries of this Plan, including the Trustees, the
Employer, the Board and the Committee, will have only those specific powers,
duties, responsibilities and obligations as are specifically given them under
this Plan. Each fiduciary warrants that any directions given, information
furnished, or action taken will be in accordance with the provisions of the Plan
authorizing or providing for such direction, information or action. Furthermore,
each fiduciary may rely upon any such direction, information or action of
another fiduciary as being proper under this Plan, and is not required under
this Plan to inquire into the propriety of any such direction, information or
action. It is intended that each fiduciary will be responsible for the proper
exercise of its own powers, duties, responsibilities and obligations under this
Plan and will not be responsible for any act or failure to act of another
fiduciary. No fiduciary guarantees the Trust Funds in any manner against
investment loss or depreciation in asset value.

Section 13.13 Indemnification. The Employer (to the extent permissible under the
Employer’s charter and by-laws and applicable law) will indemnify the officers
and employees of the Employer and each Employer Company and the members of the
Committee, and their heirs, successors and assigns from and against any
liability, assessment, loss, expense or other cost of any kind or description
whatsoever, including legal fees and expenses, actually incurred by him or her
on account of any action or proceeding, actual or threatened, that arises as a
result of his or her acting within the scope of his or her authority under this
Plan, provided (a) such action or proceeding does not arise as a result of his
or her own gross negligence, willful misconduct or lack of good faith and
(b) such protection is not otherwise provided through insurance.

ARTICLE XIV. AMENDMENT, TERMINATION AND MERGER

Section 14.1 Amendment. The Board reserves the right at any time and from time
to time to amend this Plan in any respect in writing, and the amendment will be
binding upon a Trustee and all Employer Companies without further action;
provided, that no amendment will be made that (unless otherwise permissible
under applicable law) would (a) divert any of the assets of the Trust Funds to
any purpose other than the exclusive benefit of Participants and Beneficiaries,
(b) eliminate or reduce an optional form of benefit except to the extent
permissible under Code § 411(d)(6) or (c) change the rights and duties of the
Trustees without its consent. Notwithstanding the foregoing, this Plan may be
amended retroactively to affect the Account maintained for any person if
necessary to cause this Plan and the Trust Funds to be exempt from income taxes
under the Code.

Section 14.2 Termination. The Employer expects this Plan to be continued
indefinitely but, of necessity, reserves the right to terminate or to partially
terminate this Plan or to discontinue its contributions at any time by action of
the Board. The Employer also reserves the right to terminate or to partially
terminate the participation in this Plan by an Employer Company by action of the
Board. An Employer Company’s participation in this Plan automatically will
terminate if, and at such time as, it ceases to satisfy the requirements to be
an Employer Company for any reason whatsoever (other than through a merger or
consolidation into another

 

56



--------------------------------------------------------------------------------

Employer Company), but termination of participation by an Employer Company will
not be deemed to be a termination or partial termination of the Plan except to
the extent required under the Code.

If there is a termination or partial termination of this Plan or a declaration
of a discontinuance of contributions to this Plan, the Accounts of all affected
Participants who are employees as of the effective date of the termination,
partial termination or declaration will become fully vested. The Committee will
cause all unallocated amounts to be allocated to the appropriate Accounts of the
affected Participants and Beneficiaries. Upon direction of the Committee, the
Trustees will distribute Accounts to Participants and Beneficiaries in
accordance with uniform rules established by the Committee consistent with Code
§ 401(a) and Code § 401(k).

Section 14.3 Merger, Consolidation or Transfer of Plan Assets. No merger or
consolidation of this Plan with, or transfer of assets or liabilities of this
Plan to, any other plan will occur unless each Participant in the Plan would (if
the Plan then terminated) receive a benefit immediately after the merger,
consolidation, or transfer that is equal to or greater than the benefit he or
she would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).

The Committee may authorize the Trustees to accept a transfer of assets from or
to transfer Trust Fund assets to the trustee, custodian or insurance company
holding assets of any other plan that satisfies the requirements of Code
§ 401(a) in connection with a merger or consolidation with or other transfer of
assets and liabilities to or from any such plan, provided that the transfer will
not affect the qualification of this Plan under Code § 401(a).

Any special provisions that apply to amounts transferred under this Section 14.3
shall be set forth in Appendix 14.3.

ARTICLE XV. MISCELLANEOUS

Section 15.1 Headings. The headings and subheadings in this Plan have been
inserted for convenience of reference only and are to be ignored in the
construction of the provisions of this Plan. All references to Articles,
Sections and to paragraphs will be to sections and to subsections of this Plan
unless otherwise indicated.

Section 15.2 Construction. In the construction of this Plan, the singular will
include the plural in all cases where that meaning would be appropriate. This
Plan will be construed in accordance with the laws of the State of Georgia, to
the extent that those laws are not preempted by federal law. This Plan will not
be construed to grant, nor will grant, any rights or interests to Participants
or Beneficiaries in addition to those minimum rights and interests required
under ERISA. Further, the Trust Fund is intended to be tax exempt under the
Code.

Any reference to a statute will also include a reference to any successor
statute and if any amendment renumbers a section of a statute referenced in this
Plan, any such reference to such section automatically will become a reference
to that section as renumbered.

 

57



--------------------------------------------------------------------------------

Section 15.3 Counterparts. This Plan may be executed by the Employer and the
Trustees in two or more counterparts, each of which shall be deemed to be an
original but all of which taken together shall be deemed to be one document.

Section 15.4 Prohibition Against Attachment.

(a) None of the benefits payable hereunder will be subject to the claims of any
creditor of any Participant or Beneficiary other than this Plan nor will those
benefits be subject to attachment, garnishment or other legal or equitable
process by any creditor of a Participant or Beneficiary other than this Plan,
nor will any Participant or Beneficiary have any right to alienate, anticipate,
commute, pledge, encumber, or assign any of such benefits.

(b) If any Participant or Beneficiary under the Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any benefit under the Plan, the interest of such person in such benefit
shall, in the discretion of the Committee, cease and terminate, and in that
event the Committee may direct the Trustees to hold or apply the same or any
part thereof to or for the benefit of such Participant or Beneficiary, his or
her spouse, children, or other dependants, or any of them, in such manner and in
such proportion as the Committee may deem proper.

(c) The restrictions of subsections (a) and (b) of this Section will not be
violated by either (1) the creation of a right to payments from this Plan by
reason of a qualified domestic relations order (as defined in Code § 414(p)) or
(2) the making of such payments. In accordance with uniform and
nondiscriminatory procedures established by the Committee from time to time, the
Committee upon the receipt of a domestic relations order that seeks to require
the distribution of a Participant’s Account in whole or in part to an alternate
payee (as the term is defined in Code § 414(p)(8)) will:

(1) promptly notify the Participant and such alternate payee of the receipt of
such order and of the procedure that the Committee will follow to determine
whether such order constitutes a qualified domestic relations order within the
meaning of Code § 414(p),

(2) determine whether such order constitutes a qualified domestic relations
order, notify the Participant and the alternate payee of the results of such
determination and, if the Committee determines that such order does constitute a
qualified domestic relations order,

(3) transfer such amounts, if any, from the Participant’s Account to a separate
bookkeeping account for such alternate payee as the Committee determines
necessary to satisfy the requirements of the order and Code § 414(p); and

 

58



--------------------------------------------------------------------------------

(4) make such distribution to such alternate payee as the Committee deems called
for under the terms of such order in accordance with Code § 414(p) without
regard to whether a distribution would be permissible at such time to the
Participant under the terms of this Plan.

An alternate payee will be treated the same as a Beneficiary of a deceased
Participant pending the distribution of such alternate payee’s entire interest
under this Plan. Further, an alternate payee who is the spouse or former spouse
of the Participant may elect that any distribution that qualifies as an eligible
rollover distribution (within the meaning of Code § 401(a)(31)) be transferred
directly to an eligible retirement plan in accordance with Section 9.13.

Section 15.5 Benefits Supported Only by the Trust Funds. Any person having any
claim for any benefit under this Plan must look solely to the assets of the
Trust Funds for satisfaction. In no event will the Trustees, the Employer, an
Employer Company, the Committee or any of their officers, directors or agents be
liable in their individual capacities to any person whomsoever for the payment
of benefits under the provisions of this Plan.

Section 15.6 Satisfaction of Claims. Any payment to a Participant or
Beneficiary, or to the legal representative or heirs-at-law of either, made in
accordance with the provisions of this Plan will to the extent of such payment
be in full satisfaction of all claims under this Plan against the Trustees, the
Employer, any Employer Company and the Committee, any of whom may require that
person, his or her legal representative or heirs-at-law, as a condition
precedent to such payment, to execute a receipt and release in a form acceptable
to the Committee.

Section 15.7 Nonreversion. No part of the Trust Funds will ever be used for or
be diverted to purposes other than for the exclusive benefit of Participants and
Beneficiaries except that, upon direction of the Committee, the Trustees will
return contributions to the Employer Companies in the following circumstances,
to the extent permitted by the Code and ERISA:

(a) a contribution that is made by a mistake of fact will be returned, provided
the return is made within one year after the payment of such contribution; and

(b) a contribution may be returned to the extent that the Internal Revenue
Service denies an income tax deduction of such contribution, provided such
return is made within one year after such denial, all such contributions being
made expressly on the condition that such contributions are deductible in full
for federal income tax purposes.

Section 15.8 Top-Heavy Plan.

(a) Determination. The Committee as of the last day of each Plan Year (the
“determination date”) will determine the sum of the present value of the accrued
benefits of “key employees” (as defined in Code § 416(i)(1)) and the sum of the
present value

 

59



--------------------------------------------------------------------------------

of the accrued benefits of all other Employees in accordance with the rules set
forth in Code § 416(g), or will take such other action as the Committee deems
appropriate to conclude that no such determination is necessary under the
circumstances. If the sum of the present value of the accrued benefits of such
key employees exceeds sixty percent (60%) of the sum of the present value of the
accrued benefits of all employees as of the determination date, this Plan will
be “top-heavy” for the immediately following Plan Year. For purposes of this
Section, the present value of the accrued benefit of each employee will be equal
to the sum of:

(1) the balance of the employee’s Account under this Plan (determined for this
purpose as of the last day of each Plan Year, which is the “valuation date” for
this Plan);

(2) the present value of the employee’s accrued benefit, if any, (determined as
of the most recent valuation date occurring within a twelve (12)-month period
ending on the determination date) under:

(i) each qualified plan (as described in Code § 401(a)) maintained by an
Affiliate (A) in which a key employee is a participant or (B) that enables any
plan described in subclause (ii) to meet the requirements of Code § 401(a)(4) or
§ 410 (the “required aggregation group”), and

(ii) each other qualified plan maintained by an Affiliate (other than a plan
described in clause (i) that may be aggregated with this Plan and the plans
described in clause (i), provided such aggregation group (including a plan
described in this clause (ii) continues to meet the requirements of Code
§ 401(a)(4) and § 410 (the “permissive aggregation group”); and

(3)

(i) for Plan Years beginning on or after January 1, 2002, the value of any
withdrawals and distributions made from this Plan and the plans described in
(2) above during the 1- year period ending on such determination date and the
value of any contributions due under this Plan and the defined contribution
plans described in (2) above but as yet unpaid as of such determination date.
The preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been required to be aggregated
with the Plan under Code § 416(g)(2)(A)(i). In the case of a distribution made
for a reason other than Severance from Employment, death or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”

 

60



--------------------------------------------------------------------------------

(ii) for Plan Years beginning before January 1, 2002, the value of any
withdrawals and distributions made from this Plan and the plans described in
(2) above during the 5 year period ending on such determination date and the
value of any contributions due under this Plan and the defined contribution
plans described in (2) above but as yet unpaid as of such determination date;

provided, however, effective for Plan Year beginning on or after January 1,
2002, the accrued benefit of any employee will be disregarded if such employee
has not performed any services for any Affiliate at any time during the one
(1) year period ending on the date as of which such determination is made and,
effective for Plan Years beginning before January 1, 2002, the accrued benefit
of any employee will be disregarded if such employee has not performed any
services for any Affiliate at any time during the five (5) year period ending on
the date as of which such determination is made.

(b) Special Top-Heavy Contribution. If the Committee determines that this Plan
is “top-heavy” for any Plan Year, the following special rules will apply
notwithstanding any other rules to the contrary set forth elsewhere in this
Plan.

(1) A contribution will be made for each Participant who is an Eligible Employee
on the last day of such Plan Year that, when added to the employer contribution
and forfeitures otherwise allocated on behalf of such individual for such Plan
Year under this Plan and any other defined contribution plan maintained by an
Affiliate, is equal to:

(i) for each such Eligible Employee who is not a participant in a top-heavy
defined benefit plan maintained by the Employer or an Affiliate, the lesser of
(a) three percent (3%) of such Eligible Employee’s Compensation for such year or
(b) the percentage at which contributions are made (or are required to be made)
for such year to the key employee for whom such percentage is the highest; or

(ii) for each such Eligible Employee who also participates in a top-heavy
defined benefit plan maintained by the Employer or an Affiliate, five percent
(5%) of such Eligible Employee’s Compensation for such year;

provided, however, that no such contribution will be made under this Section for
any Eligible Employee to the extent such Eligible Employee receives the
top-heavy minimum contributions (as described in Code § 416(c)) under another
defined contribution plan maintained by the Employer or an Affiliate for such
Plan Year.

 

61



--------------------------------------------------------------------------------

Effective for Plan Years beginning after January 1, 2002, SavingsPLUS
Contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Code § 416(c)(2) and the Plan. The preceding
sentence shall apply with respect to SavingsPLUS Contributions or, if the
minimum contribution requirement is met in another defined contribution plan,
such other plan. SavingsPLUS Contributions that are used to satisfy the minimum
contribution requirements shall be treated as employer matching contributions
for purposes of the actual contribution percentage test and the other
requirements of Code § 401(m).

(2) For Plan Years beginning before January 1, 2000, if the sum of the present
value of the accrued benefits of key employees (computed as described in
Section 15.9(a)) exceeds ninety percent (90%) of the sum of the present value of
the accrued benefits of all employees (computed as described in Section 15.9(a))
as of the determination date this Plan will be “super top-heavy” for the
immediately following Plan Year. With respect to “limitation years” (within the
meaning of Section 5.2) which begin prior to January 1, 2000, in computing the
denominators of the defined benefit and defined contribution fractions described
in Code § 415(e), (i) a factor of 1.0 will be used instead of 1.25 while the
Plan is super top-heavy and (ii) if the Plan is top-heavy, but not super
top-heavy and the Plan uses a factor of 1.25, the minimum contribution described
in Section 15.9(b)(1)(ii) is increased to 7 1/2% of Compensation. The Committee
will take such other action as necessary to satisfy the requirements of Code
§ 415(e) and § 416(h) if the Committee determines that this Plan fails to meet
the requirements set forth in Code § 416(h)(2)(B).

Section 15.9 USERRA. Notwithstanding anything in this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service shall be provided in accordance with Code § 414(u). Additionally, to the
extent required under Code § 414(u), a Participant eligible to make
contributions to this Plan with respect to a period of military leave from an
employer that sponsored a merged plan (as listed in Appendix 15.9) and which
leave occurred (all or in part) prior to the merger of such merged plan into
this Plan, and the amount of such contributions for the portion of the leave
that occurred prior to the merger shall be determined under the terms of the
merged Plan as in effect during the period of the applicable leave.

Section 15.10 Family and Medical Leave Act. Notwithstanding any other provision,
this Plan shall be interpreted and administered in all respects so that it
complies with the Family and Medical Leave Act of 1993, as may be amended from
time to time.

Section 15.11 No Estoppel of Plan. No person is entitled to any benefit under
this Plan except and to the extent expressly provided under this Plan. The fact
that payments have been made from this Plan in connection with any claim for
benefits under this

 

62



--------------------------------------------------------------------------------

Plan does not (a) establish the validity of the claim, (b) provide any right to
have such benefits continue for any period of time, or (c) prevent this Plan
from recovering the benefits paid to the extent that the Committee determines
that there was no right to payment of the benefits under this Plan. Thus, if a
benefit is paid to a person under this Plan and it is thereafter determined by
the Committee that such benefit should not have been paid (whether or not
attributable to an error by such person, the Committee or any other person),
then the Committee may take such action as the Committee deems necessary or
appropriate to remedy such situation, including without limitation by
(1) deducting the amount of any overpayment theretofore made to or on behalf of
such person from any succeeding payments to or on behalf of such person under
this Plan or from any amounts due or owing to such person by the Employer or any
Affiliate or under any other plan, program or arrangement benefiting the
employees or former employees of the Employer or any Affiliate, or (2) otherwise
recovering such overpayment from whoever has benefited from it.

If the Committee determines that an underpayment of benefits has been made, the
Committee will take such action as it deems necessary or appropriate to remedy
such situation. However, in no event will interest be paid on the amount of any
underpayment other than the investment gains (or losses) credited to the
Participant’s Account pending payment.

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc., based upon action by its Board of Directors on December 19, 2008,
has caused this Amendment and Restatement to be adopted.

 

ATTEST:     UNITED PARCEL SERVICE OF AMERICA, INC.

/s/ Teri P. McClure

   

/s/ D. Scott Davis

Teri P. McClure     D. Scott Davis Secretary     Chairman

 

63



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

Appendix 1.17

Definition of Compensation prior to July 1, 2007

for purposes of Code Section 415

Compensation - means for each Participant:

(1) his or her wages within the meaning of Code § 3401(a) and all other
compensation paid by the Affiliates to, or on behalf of, such Participant for
the Plan Year that is reportable as “wages, tips and other compensation” on Form
W-2 or such other form as the Affiliates are required to provide the Participant
under Code §§ 3401(a), 6041(d), 6051(a)(3) and 6052; and

(2) his or her Pre-Tax Contributions, any elective deferrals under any other
Code § 401(k) plan maintained by an Affiliate that are excludible from income
under Code § 402(e)(3), any contributions made to a cafeteria plan of an
Affiliate that are excludible under Code § 125 and any other contributions or
deferrals excludible under Code §§ 132(f)(4) (for Plan Years beginning on or
after January 1, 2001), 402(h), 403(b), 414(h)(2) or 457(b).

The annual Compensation of each Participant taken into account under the Plan
shall not exceed $200,000 for Plan Years beginning on or after January 1, 2002,
as adjusted for cost-of-living increases in accordance with Code
§ 401(a)(17)(B). For Plan Years beginning before January 1, 2002, the annual
Compensation of each Participant taken into account under the Plan shall not
exceed $150,000 for Plan Years, as adjusted for cost-of-living increases in
accordance with Code § 401(a)(17). The cost-of-living adjustment in effect for a
calendar year applies to any Plan Year beginning in such calendar year. If a
Plan Year consists of fewer than 12 months, the annual compensation limit will
be multiplied by a fraction, the numerator of which is the number of months in
the short Plan Year, and the denominator of which is 12.

 

A-1



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

Appendix 1.23

Employer Companies

 

Business Unit/Group

  

Savings Plan Adoption Date

UPS

   United Parcel Service of America, Inc.    January 1, 1998 United Parcel
Service Co.    January 1, 1998 UPS General Services Co.    January 1, 1998 UPS
Aviation Services, Inc.    January 1, 1998 UPS International General Services
Co.    January 1, 1998 UPS Procurement Services Corporation    January 1, 1998
UPS Worldwide Forwarding, Inc.    January 1, 1998 United Parcel Service, Inc.
(New York)    January 1, 1998 United Parcel Service, Inc. (Ohio)    January 1,
1998 Trailer Conditioners, Inc.    January 1, 1998 UPS Latin America, Inc.   
January 1, 1998 BT Realty Holdings, Inc.    May 18, 1999 BT Realty Holdings II,
Inc.    May 18, 1999

UPS Capital Corporation

   UPS Capital Corporation, Inc.    May 28, 1998 UPS Capital Insurance Agency,
Inc. (Formerly Glenlake Insurance Agency, Inc.)    July 29, 1998 UPS Capital
Insurance Agency, Inc. of California (Formerly Glenlake Insurance Agency, Inc.
of California)    August 10, 1999 UPS Capital Business Credit (Formerly First
International Bank)    September 1, 2001 UPS Capital Business Credit of New
Jersey, Inc. (Formerly First International Capital Corporation of New Jersey)   
September 1, 2001

UPS Logistics Group

   UPS Logistics Group, Inc.    January 1, 1998 UPS Supply Chain Solutions, Inc.
(includes Diversified Trimodal, Inc. d/b/a Martrac, UPS Supply Chain Management
Nevada, Inc., UPS Supply Chain Management Tristate, Inc., UPS Logistics Group
Americas, Inc. which were all merged through a series of mergers 12/31/02)   
January 1, 1998 (July 1, 2001 for UPS Supply Chain Management Tristate, Inc.,
UPS Logistics Group Americas, Inc. and UPS Supply Chain Management Nevada, Inc.)
UPS Logistics Technologies, Inc.    January 1, 1998 Worldwide Dedicated
Services, Inc.    January 1, 1998 UPS Global Forwarding Services, Inc.
(including Livingston Healthcare Services, Inc. merged 12/31/01)    July 1, 2001
UPS Service Parts Logistics, Inc. (Dissolved 12/31/04)    July 1, 2001 UPSLG
Puerto Rico, Inc. (Dissolved 12/31/04)    July 1, 2001

UPS Aviation Technologies, Inc.

   January 1, 1998

UPS Customhouse Brokerage, Inc.

   January 1, 1998

UPS Full Service Brokerage, Inc.

   June 6, 2000

UPS Telecommunications, Inc. (UPS Teleservices)

   July 1, 2001

UPS Mail Innovations, Inc. (Formerly UPS Messaging Inc.)

UPS Mail Technologies, Inc. (Formerly Mail2000, Inc. Sold to DST Output of
California, Inc. 5/29/03)

   February 1, 2001

UPS Mail Boxes Etc., Inc.

   April 30, 2001

 

A-2



--------------------------------------------------------------------------------

UPS Consulting, Inc. (Dissolved 8/20/07)

   February 8, 2001

Fritz Companies

Fritz Companies, Inc. (including UPS Full Service Brokerage, Inc. merged 7/1/02)

   July 1, 2001 New Neon Company, Inc.    November 1, 2001 iShip, Inc.   
December 1, 2001 UPS Supply Chain Solutions, Inc.    January 1, 2002 Overnite
Corporation    January 1, 2006 UPS Ground Freight d/b/a UPS Freight (Formerly
Overnite Transportation Company)    January 1, 2006 Motor Cargo Industries, Inc.
(includes Motor Cargo which was merged 5/1/06)    January 1, 2006 Overnite
Transportation Company (includes Motor Cargo Distribution Services, Inc. which
was merged 5/1/06)    January 1, 2006

 

A-3



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

Appendix 2.3

[This Appendix is intentionally blank]

 

A-4



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

APPENDIX 4.1(a)(1)(A)

SavingsPLUS Contribution Level = Zero

[This Appendix is intentionally blank]

 

A-5



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

APPENDIX 4.1(a)(1)(B)

SavingsPLUS Contribution Level = 50% of Pre-Tax Contributions

that do not exceed 6% of Eligible Compensation

[This Appendix is intentionally blank]

 

A-6



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

APPENDIX 4.1(a)(1)(C)

SavingsPLUS Contribution Level = 100% of Pre-Tax Contributions

that do not exceed 3% of Eligible Compensation

 

UPS

United Parcel Service of America, Inc.

United Parcel Service Co.

UPS General Services Co.

UPS Aviation Services, Inc.

UPS International General Services Co.

UPS Procurement Services Corporation

UPS Worldwide Forwarding, Inc.

United Parcel Service, Inc. (New York)

United Parcel Service, Inc. (Ohio)

Trailer Conditioners, Inc.

UPS Latin America, Inc.

BT Realty Holdings, Inc.

BT Realty Holdings II, Inc.

 

UPS Capital Corporation

UPS Capital Corporation, Inc.

Glenlake Insurance Agency, Inc.

Glenlake Insurance Agency, Inc. of California

[Effective September 1, 2001]

First International Bank

[Effective September 1, 2001]

First International Capital Corporation of New Jersey

 

UPS Logistics Group

UPS Logistics Group, Inc.

Diversified Trimodal, Inc. (Martrac)

UPS Logistics Technologies, Inc.

UPS Supply Chain Management, Inc.

Worldwide Dedicated Services, Inc.

UPS Supply Chain Management Nevada, Inc.

UPS Supply Chain Management Tristate, Inc.

Livingston Healthcare Services, Inc.

UPS Logistics Group Americas, Inc.

UPS Service Parts Logistics, Inc.

UPSLG Puerto Rico, Inc.

 

UPS Aviation Technologies, Inc.

 

UPS Customhouse Brokerage, Inc.

UPS Full Service Brokerage, Inc.

 

UPS Telecommunications, Inc.

(UPS Teleservices)

 

UPS Messaging

Mail2000, Inc.

 

UPS Mail Boxes Etc., Inc.

 

UPS Consulting, Inc.

 

[Effective December 1, 2001]

iShip, Inc.

 

[Effective December 1, 2001]

UPS Supply Chain Solutions, Inc.

 

[Effective January 1, 2004]

ConnectShip, Inc.

 

A-7



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

APPENDIX 4.1(a)(1)(D)

SavingsPLUS Contribution Level = 100% of Pre-Tax Contributions

up to 3% of Eligible Compensation Plus 50% of

Pre-Tax Contributions in excess of 3% of Eligible Compensation

but not in excess of 6% of Eligible Compensation

[This Appendix is intentionally blank]

 

A-8



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

APPENDIX 4.1(a)(1)(E)

SavingsPLUS Contribution Level = 50% of Pre-Tax Contributions

up to 7% of Eligible Compensation

Overnite Corporation

Overnite Transportation Company

Motor Cargo

Motor Cargo Distribution Services, Inc.

 

A-9



--------------------------------------------------------------------------------

Appendix 5.2

MAXIMUM BENEFITS

The limitations of this Appendix shall apply in Limitation Years beginning on or
after July 1, 2007, except as otherwise provided herein. Capitalized terms are
defined in Section 3 hereof or, if not defined in Section 3, in the main body of
the Plan. All Section references are to Sections of this Appendix 5.2, except as
otherwise provided.

Section 1.1. If the Participant does not participate in, and has never
participated in another qualified plan maintained by the Employer or a welfare
benefit fund, as defined in Internal Revenue Code (“Code”) § 419(e) maintained
by the Employer, or an individual medical account, as defined in Code §
415(1)(2), maintained by the Employer, or a simplified employee pension, as
defined in Code § 408(k), maintained by the Employer, which provides an annual
addition as defined in Section 3.1, the amount of Annual Additions which may be
credited to the Participant’s Account for any Limitation Year will not exceed
the lesser of the Maximum Permissible Amount or any other limitation contained
in this Plan. If the Employer contribution that would otherwise be contributed
or allocated to the Participant’s Account would cause the Annual Additions for
the Limitation Year to exceed the Maximum Permissible Amount, the amount
contributed or allocated will be reduced so that the Annual Additions for the
Limitation Year will equal the Maximum Permissible Amount.

Section 2.1. This Section applies if, in addition to this Plan, the Participant
is covered under another qualified defined contribution plan maintained by the
Employer, a welfare benefit fund maintained by the Employer, an individual
medical account maintained by the Employer, or a simplified employee pension
maintained by the Employer (collectively “Qualified Plans”), that provides an
Annual Addition during any Limitation Year. The Annual Additions which may be
credited to a Participant’s Account under this Plan for any such Limitation Year
will not exceed the Maximum Permissible Amount reduced by the Annual Additions
credited to a Participant’s Account under the other Qualified Plans for the same
Limitation Year. If the Annual Additions with respect to the Participant under
other Qualified Plans maintained by the Employer are less than the Maximum
Permissible Amount and the Employer contribution that would otherwise be
contributed or allocated to the Participant’s Account under this Plan would
cause the Annual Additions for the Limitation Year to exceed this limitation,
the amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Permissible Amount. If the Annual Additions with respect to the Participant
under such other Qualified Plans, in the aggregate are equal to the Maximum
Permissible Amount, no amount will be contributed or allocated to the
Participant’s Account under this Plan for the Limitation Year.

Section 3. Definitions.

Section 3.1. - Annual Additions: The sum of the following amounts credited to a
Participant’s Account for the Limitation Year:

(a) employer contributions;

 

A-10



--------------------------------------------------------------------------------

(b) employee contributions;

(c) forfeitures;

(d) amounts allocated to an individual medical account, as defined in Code §
415(1)(2), which is part of a pension or annuity plan maintained by the Employer
are treated as Annual Additions to a defined contribution plan. Also amounts
derived from contributions paid or accrued which are attributable to
post-retirement medical benefits, allocated to the separate account of a key
employee, as defined in Code § 419A(d)(3), under a welfare benefit fund, as
defined in Code § 419(e), maintained by the Employer are treated as Annual
Additions to a defined contribution plan; and

(e) allocations under a simplified employee pension.

Section 3.2. Compensation: For purposes of § 415 of the Internal Revenue Code,
Compensation is defined as wages, within the meaning of § 3401(a) of the
Internal Revenue Code, and all other payments of compensation to an employee by
the Employer (in the course of the employer’s trade or business) for which the
Employer is required to furnish the employee a written statement under
§§ 6041(d), 6051(a)(3), and 6052 of the Internal Revenue Code (i.e., wages, tips
and other compensation as reported on Form W-2). Compensation shall be
determined without regard to any rules under § 3401(a) of the Internal Revenue
Code that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in § 3401(s)(2) of the Internal Revenue Code).

Except as provided herein, compensation for a Limitation Year is the
compensation actually paid or made available during such Limitation Year.

For Limitation Years beginning on or after July 1, 2007, compensation for a
Limitation Year shall also include compensation paid by the later of 2  1/2
months after an employee’s severance from employment with the employer
maintaining the plan or the end of the Limitation Year that includes the date of
the employee’s severance from employment with the employer maintaining the plan
if: (a) the payment is regular compensation for services during the employee’s
regular working hours, or compensation for services outside the employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been paid to the employee while the employee continued in
employment with the employer; (b) the payment is for unused accrued bona fide
sick, vacation or other leave that the employee would have been able to use if
employment had continued; or (c) the payment is received by the employee
pursuant to a nonqualified unfunded deferred compensation plan and would have
been paid at the same time if employment had continued, but only to the extent
includible in gross income.

Any payments not described above shall not be considered compensation if paid
after severance from employment, even if they are paid by the later of 2 1/2
months after the date of severance from employment or the end of the Limitation
Year that includes the date of severance from employment, except, payments to an
individual who does not currently perform services for the employer by

 

A-11



--------------------------------------------------------------------------------

reason of qualified military service (within the meaning of § 414(u)(1) of the
Internal Revenue Code) to the extent these payments do not exceed the amounts
the individual would have received if the individual had continued to perform
services for the employer rather than entering qualified military service.

Back pay, within the meaning of § 1.415(c)-2(g)(8) of the Internal Revenue Code,
shall be treated as compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included under this definition.

For Limitation Years beginning after December 31, 1997, compensation paid or
made available during such Limitation Year shall include amounts that would
otherwise be included in Compensation but for an election under § 125(a),
§402(e)(3), § 402(h)(1)(B), § 402(k), or § 457(b) of the Internal Revenue Code.
For Limitation Years beginning after December 31, 2000, Compensation shall also
include any elective amounts that are not includible in the gross income of the
employee by reason of § 132(f)(4) of the Internal Revenue Code. For Limitation
Years beginning after December 31, 2001, Compensation shall also include deemed
§ 125 compensation. Deemed § 125 compensation is an amount that is excludable
under § 106 of the Internal Revenue Code that is not available to a participant
in cash in lieu of group health coverage under a § 125 arrangement solely
because the participant is unable to certify that he or she has other health
coverage. Amounts are deemed § 125 compensation only if the employer does not
request or otherwise collect information regarding the participant’s other
health coverage as part of the enrollment process for the health plan.

Section 3.3. Defined Contribution Dollar Limitation: $40,000, as adjusted under
Code § 415(d).

Section 3.4. Employer: Employer means United Parcel Service of America, Inc. and
Affiliates.

Section 3.5. Limitation Year is the calendar year. All qualified plans
maintained by the Employer must use the same Limitation Year. If the Limitation
Year is amended to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made.

Section 3.6. Maximum Permissible Amount

Except for catch up contributions described in Code § 414(v), the Maximum
Permissible Amount for any Limitation Year shall not exceed the lesser of:

 

  (a) $40,000, as adjusted for increases in the cost-of-living under Code §
415(d), or

 

  (b) 100 percent of the Participant’s Compensation for the Limitation Year.

The compensation limit referred to in (b) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of Code
§§ 401(h) or 419A(f)(2)) which is otherwise treated as an Annual Addition.

 

A-12



--------------------------------------------------------------------------------

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12-consecutive month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:

Number of months in the short Limitation Year

12

 

A-13



--------------------------------------------------------------------------------

APPENDIX 9.4

MINIMUM DISTRIBUTION REQUIREMENTS.

Section 1. General Rules

1.1. Effective Date. The provisions of this Appendix 9.4 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

1.2. Precedence. The requirements of this article will take precedence over any
inconsistent provisions of the Plan. However, the only benefit payment options
available from the Plan are contained in Section 9.5 of the Plan. This Appendix
9.4 does not provide any benefit payment option that is not provided in such
Section.

1.3. Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix 9.4 will be determined and made in accordance with
the Code § 401(a)(9) Treasury Regulations.

Section 2. Time and Manner of Distribution.

2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(c) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

A-14



--------------------------------------------------------------------------------

(d) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the surviving spouse were the Participant.

For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the Participant’s required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the participant before the participant’s required
beginning date (or to the participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

2.3. Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year all benefit payments from the Plan will be made in accordance with sections
3 and 4 of this Appendix. If the Participant’s interest is distributed in a
benefit payment option other than a single sum, such payments will be made in
accordance with the requirements of Code § 401(a)(9) and the Treasury
Regulations thereunder.

Section 3. Required Minimum Distributions During Participant’s Lifetime.

3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(a) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or

(b) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulation 1.401(a)(9)-9, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

 

A-15



--------------------------------------------------------------------------------

Section 4. Required Minimum Distributions After Participant’s Death.

 

4.1. Death On or After Date Distributions Begin.

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(2) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the designated Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

A-16



--------------------------------------------------------------------------------

4.2. Death Before Date Distributions Begin.

(a) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in section 4.1.

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 2.2(a), this section 4.2 will apply
as if the surviving spouse were the Participant.

Section 5. Definitions. The following terms have the following meanings for
purposes of this Appendix 9.4.

5.1. Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 9.6 of the Plan and is the designated Beneficiary under Code
§ 401(a)(9) and Treasury Regulation 1.401(a)(9)-4, Q&A-1.

5.2. Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 2.2 of this Appendix. The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participant’s required beginning date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.

5.3. Life expectancy. Life expectancy as computed by use of the Single Life
Table in Treasury Regulation 1.401(a)(9)-9.

 

A-17



--------------------------------------------------------------------------------

5.4. Participant’s Account balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

5.5 Required beginning date. The date specified in § 9.4 of the Plan

5.6 Coordination with Code § 401(k) and Code § 402(g). Any Pre-Tax Contributions
refunded under this Section 5.2 will be disregarded for the purposes of Code §
402(g) limitations under Section 5.3 and the Code § 401(k) limitations under
Section 5.4.

 

A-18



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

Appendix 14.3

SPECIAL PROVISIONS RELATING TO MERGERS, ACQUISITIONS

AND OTHER TRANSFERS

Section 14.3.1 General. This Section describes special rules applicable to
individuals who were employed by an employer acquired by an Employer Company or
who otherwise became Employees of an Employer Company as a result of a corporate
transaction, or who participated in a qualified plan that was merged into the
Plan or the assets of which were transferred to this Plan pursuant to
Section 14.3.

Any assets transferred to this Plan shall be invested as directed by the
Committee pending completion of any allocations or other steps necessary or
advisable to properly transfer investment authority of Merged Plan assets to the
Participants in accordance with Article 7 of the Plan. Any loans outstanding
under a Merged Plan will become loans under this Plan and, if the Participant is
an Employee, will be repaid by payroll deduction following the merger or
transfer.

Section 14.3.2 UPS Global Forwarding Services, Inc.

(a) GFS Plan. For purposes of this Section 14.3.2, GFS Plan means the UPS Global
Forwarding Services Company, Inc. Retirement/ Savings Plan, as in effect on
June 30, 2001.

(b) Merger. The assets and liabilities of the GFS Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be assets and
liabilities of this Plan as of July 1, 2001.

(c) Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the GFS Plan to the extent he or she does
not already have an Account under this Plan. The portion of a Participant’s
account under the GFS Plan attributable to his or her “after-tax contributions”,
if any, will become a part of his or her After-Tax Contribution Account; the
portion attributable to his or her “pre -tax contributions”, if any, will become
part of his or her Pre-Tax Contribution Account under this Plan; the portion
attributable to his or her “rollover contributions”, if any, will become part of
his or her Rollover Contribution Account under this Plan; and the remaining
portion of a Participant’s account under the GFS Plan will become a part of his
or her Merged Account.

Section 14.3.3 UPS Logistics Group.

(b) LG Plan. For purposes of this Section 14.3.3, LG Plan means the UPS
Logistics Group Retirement Savings Plan, as in effect on June 30, 2001.

 

A-19



--------------------------------------------------------------------------------

(d) Merger. The assets and liabilities of the LG Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be assets and
liabilities of this Plan as of July 1, 2001.

(e) Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the LG Plan to the extent he or she does
not already have an Account under this Plan. The portion of a Participant’s
account under the LG Plan attributable to his or her “after-tax contributions”,
if any, will become a part of his or her After-Tax Contribution Account; the
portion attributable to his or her “pre -tax contributions”, if any, will become
part of his or her Pre-Tax Contribution Account under this Plan; the portion
attributable to his or her “rollover contributions”, if any, will become part of
his or her Rollover Contribution Account under this Plan; and the remaining
portion of a Participant’s account under the LG Plan will become a part of his
or her Merged Account.

Section 14.3.4 Sonic Air, Inc.

(a) SA Plan. For purposes of this Section 14.3.4, SA Plan means the Sonic Air,
Inc. 401(k) Plan, as in effect on June 30, 2001.

(b) Merger. The assets and liabilities of the SA Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be the assets
and liabilities of this Plan as of July 1, 2001.

(c) Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the SA Plan to the extent he or she does
not already have an Account under this Plan. A Participant’s interest in his or
her Account attributable to his or her interest under the SA Plan will be
separately accounted for in his or her Merged Account and separate subaccounts
of his or her Merged Account shall be maintained for his or her interest under
the SA Plan attributable to after-tax contributions, pre-tax contributions,
rollover contributions, matching contributions and discretionary profit sharing
contributions, if applicable, until the Amendment Effective Date described in
Section 14.3.6. After the Amendment Effective Date, the portion of a
Participant’s Merged Account attributable to his or her “after-tax
contributions”, if any, will become a part of his or her After-Tax Contribution
Account; the portion attributable to his or her “pre -tax contributions”, if
any, will become part of his or her Pre-Tax Contribution Account under this
Plan; and the portion attributable to his or her “rollover contributions”, if
any, will become part of his or her Rollover Contribution Account under this
Plan.

Section 14.3.5 Trans-Border Customs Services, Inc.

(a) TBCS. For purposes of this Section 14.3.5, TBCS Plan means the Trans-Border
Customs Services Profit Sharing Plan, as in effect on June 30, 2001

 

A-20



--------------------------------------------------------------------------------

(b) Merger. The assets and liabilities of the TCBS Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be assets and
liabilities of this Plan as of July 1, 2001.

(c) Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the TCBS Plan to the extent he or she
does not already have an Account under this Plan. A Participant’s interest in
his or her Account attributable to his or her interest under the TCBS Plan will
be separately accounted for in his or her Merged Account and separate
subaccounts of his or her Merged Account shall be maintained for his or her
interest under the TCBS Plan attributable to after-tax contributions, pre-tax
contributions, rollover contributions, matching contributions and discretionary
profit sharing contributions, if applicable, until the Amendment Effective Date
described in Section 14.3.6. After the Amendment Effective Date, the portion of
a Participant’s Merged Account attributable to his or her “after-tax
contributions”, if any, will become a part of his or her After-Tax Contribution
Account; the portion attributable to his or her “pre -tax contributions”, if
any, will become part of his or her Pre-Tax Contribution Account under this
Plan; and the portion attributable to his or her “rollover contributions”, if
any, will become part of his or her Rollover Contribution Account under this
Plan.

Section 14.3.6 Overnite Corporation and Overnite Transportation Company

(a) Overnite Plan. For purposes of this Section 14.3.7, Overnite Plan means the
Overnite Transportation Company Tax Reduction Investment Plan, as in effect
immediately prior to the transfer of its assets and liabilities into this Plan
effective on or about February 28, 2006.

(b) Merger. The assets and liabilities of the Overnite Plan will be merged with
and into this Plan on or about February 28, 2006.

(c) Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the Overnite Plan to the extent he or she
does not already have an Account under this Plan. The portion of a Participant’s
account under the Overnite Plan attributable to his or her “salary deferrals”
and “catch-up contributions”, if any, will become part of his or her Pre-Tax
Contribution Account under this Plan; the portion attributable to his or her
“rollover contributions”, if any, will become part of his or her Rollover
Contribution Account under this Plan; and the remaining portion of a
Participant’s account under the Overnite Plan will become a part of his or her
Merged Account under this Plan.

(d) In-Service Distribution. A Participant who has a Merged Account attributable
to assets transferred from the Overnite Plan to this Plan on or about
February 28, 2006 may withdraw all or any portion of this or her entire Account
balance pursuant to Section 9.8(b) of the Plan (59 1/2 Withdrawal).

 

A-21



--------------------------------------------------------------------------------

(e) 2006 Plan Year Non-Discrimination Testing. Effective January 1, 2006,
Article V, Limitations of Contributions and Allocations, of this Plan shall
apply to any elective contributions a Participant made to the Overnite Plan
during the 2006 Plan Year.

Section 14.3.8 Motor Cargo

(a) Motor Cargo Plan. For purposes of this Section 14.3.8, Motor Cargo Plan
means the Motor Cargo Profit Sharing Plan, as in effect immediately prior to the
transfer of its assets and liabilities into this Plan effective on or about
February 28, 2006.

(b) Merger. The assets and liabilities of the Motor Cargo Profit Sharing Plan
attributable to (i) participants who are employees as of December 31, 2005 and
whose terms and conditions of employment are not governed by a collective
bargaining agreement and (ii) terminated vested participants whose terms and
conditions of employment as of their most recent termination date were not
governed by a collective bargaining agreement, will be merged with and into this
Plan effective on or about February 28, 2006.

(c) Accounts. An Account will be established under this Plan to reflect the
interest of each former participant who had an account balance transferred from
the Motor Cargo Plan to the extent he or she does not already have an Account
under this Plan. The portion of a Participant’s account under the Motor Cargo
Plan attributable to his or her “deferral contributions” and “catch-up
contributions”, if any, will become part of his or her Pre-Tax Contribution
Account under this Plan; the portion attributable to his or her “rollover
contributions”, if any, will become part of his or her Rollover Contribution
Account under this Plan; and the remaining portion of a Participant’s account
under the Motor Cargo Plan will become a part of his or her Merged Account.

(d) In-Service Distribution Amounts. A Participant who has a Merged Account
attributable to assets transferred from the Motor Cargo Plan to this Plan on or
about February 28, 2006 may withdraw all or any portion of that Merged Account
balance pursuant to Section 9.8(b) of the Plan (59  1/2 Withdrawal).
Additionally, a Participant who receives an in-service hardship distribution
from the Motor Cargo Plan and who would be prevented from making contributions
to the Motor Cargo Plan after December 31, 2005 as a result of such withdrawal,
will to be subject to such contribution suspension under this Plan as if it were
the Motor Cargo Plan.

(e) 2006 Plan Year Non-Discrimination Testing. Effective January 1, 2006,
Article V, Limitations of Contributions and Allocations, of this Plan shall
apply to any elective contributions a Participant made to the Motor Cargo Plan
during the 2006 Plan Year.

 

A-22



--------------------------------------------------------------------------------

UPS SAVINGS PLAN

Appendix 15.9

Merged Plans

 

NAME OF MERGED PLAN

  

EFFECTIVE DATE OF MERGER

UPS Logistics Group Retirement Savings Plan    July 1, 2001 SonicAir, Inc.
401(k) Plan    July 1, 2001 Trans-Border Customs Services, Inc. 401(k) and
Profit Sharing Plan    July 1, 2001 UPS Global Forwarding Services, Inc.
Retirement/Savings Plan    July 1, 2001 Overnite Transportation Company Tax
Reduction Investment Plan    February 28, 2006 Motor Cargo Profit Sharing Plan
   February 28, 2006

 

A-23